




SUN RUDGATE LENDER LLC
27777 Franklin Road, Suite 200
Southfield, Michigan 48034




October 3, 2012




Rudgate Village Company Limited Partnership
Rudgate Clinton Company Limited Partnership
Rudgate Clinton Estates L.L.C.
201 W. Big Beaver Road, Suite 1050
Troy, Michigan 48084
Attention: Messrs. Graham Orley and Gregg Orley


Gentlemen:


We are pleased to advise you that Sun Rudgate Lender LLC (“Sun”) hereby commits
to provide the Borrowers (as defined below) with a mezzanine loan (the “Loan”)
subject to the following terms and conditions:
1.Loan Terms.
(a)    Type of Credit: Mezzanine Loan.
(b)    Purpose: The proceeds of the Loan will be used for retiring prior debt
and/or distributions to Borrowers’ owners. Borrowers shall have the right to
direct Sun to place the Loan funds into an account from which proceeds will be
used to satisfy amounts due the current lenders who hold mortgages on the
Properties (as defined below).
(c)    Amount: $60,700,000.00 minus the net proceeds of the Senior Loan (defined
below) received by the Property Owners (defined below). The proposed first
mortgage loan to the Property Owners to be provided by Ladder Capital Finance
LLC (“Ladder” or “Senior Lender”) is expected to be $45,900,000.00 (the “Senior
Loan”), all as set forth in that certain Loan Application, dated August 17, 2012
(the “Senior Loan Application”), submitted by the Property Owners to Ladder.
(d)    Co-Borrowers: Three newly formed Michigan limited liability companies,
jointly and severally:
(i)    Rudgate Village Holdings, LLC (“Rudgate Village”);
(ii)    Rudgate Clinton Holdings, LLC (“Rudgate Clinton”); and

1



--------------------------------------------------------------------------------






(iii)    Rudgate Clinton Estates Holdings, LLC (“Rudgate Clinton Estates,” and
collectively with Rudgate Village and Rudgate Clinton, the “Borrowers”).
Rudgate Village will be the sole member of Rudgate Village SPE, LLC, a Delaware
limited liability company (“Village Owner”), which will hold title to Rudgate
Village (Manor) Manufactured Home Community. Rudgate Clinton will be the sole
member of Rudgate Clinton SPE, LLC, a Delaware limited liability company
(“Clinton Owner”), and Rudgate Clinton Estates will be the sole member of
Rudgate Clinton Estates SPE, LLC, a Delaware limited liability company (“Clinton
Estates Owner”, and collectively with Clinton Owner and Village Owner, the
“Property Owners”). Rudgate Clinton and Rudgate Clinton Estates each hold title
to a portion of the Rudgate Clinton Manufactured Home Community, and operate the
Community as a single project.
Borrowers will be single purpose entities with no assets other than their
ownership interests in the respective Property Owners. The single purpose entity
requirements applicable to the Property Owners, as contained in the Senior Loan
documentation, will apply to the Borrowers. Each of the Property Owners will be
single purpose entities, with no assets other than their respective interests in
the Properties (defined below). The sole manager of each of the Borrowers shall
be Rudgate Manager, LLC (the “Manager”). The Manager shall be a single purpose
entity, with no material assets. At all times during the term of the Loan, the
sole members of the Manager shall be Four O Group, LLC and the Graham A. Orley
Revocable Trust dated January 29, 1991, as amended and/or restated.
Rudgate Clinton Manufactured Home Community and Rudgate Village (Manor)
Manufactured Home Community, together are referred to herein as the “Properties”
and individually, each is referred to as a “Property”. Rudgate Village shall be
wholly-owned by Rudgate Village Company, LLC, Rudgate Clinton shall be
wholly-owned by Rudgate Clinton Company, LLC, and Rudgate Clinton Estates shall
be wholly-owned by Rudgate Clinton Estates L.L.C. Collectively, Rudgate Village
Company, LLC, Rudgate Clinton Company, LLC and Rudgate Clinton Estates L.L.C.
shall be referred to as the “Member Companies.”
(e)    Guaranty of Recourse Carve outs:     The Loan will be non-recourse to the
Borrowers; except the Borrowers shall be obligated with respect to the recourse
carve-outs, set forth on Exhibit A hereto, which shall also be guaranteed by
Gregg L. Orley and Randall C. Orley (jointly and severally, the “Guarantors”).
(f)    Interest: The interest rate charged on the outstanding principal balance
of the Loan shall equal 24% per annum (the “Note Rate”), and the minimum cash
payment rate shall be 2% per annum (the “Pay Rate”). Interest only shall be
payable monthly under the Loan; however, if after application of all cash flow
in accordance with the terms of Section 4 below, there are insufficient funds
from the Property to pay the difference between interest accrued under the Loan
at the Note Rate and interest accrued under the Loan at the Pay Rate, the
Borrowers may borrower such shortfall from Sun as and when such interest is
payable under the Loan, and all such sums advanced by Sun shall be reflected in,
and be treated as

2



--------------------------------------------------------------------------------






advances under, a promissory note (the “PIK Note”) to be executed and delivered
by the Borrowers at closing. The interest rate charged on the outstanding
principal balance of the PIK Note shall be equal to the Note Rate. All accrued
and unpaid principal and interest under the Loan and PIK Note shall be due and
payable upon the maturity date of the Loan. In the event there are insufficient
funds to pay such Pay Rate, Lender’s remedy shall be to institute a cash sweep
of all excess cash flow to be held in a cash management account and to be
utilized to fund the waterfall as provided in Section 4 below. In the event of a
default under the Loan the default rate of interest shall be 24% per annum.
(g)    Term:     Ten (10) years from the date of the Closing (as defined below).
(h)    Exit Fee: The principal balance of the Loan and PIK Note may be repaid,
whether voluntarily, involuntarily, by reason of acceleration or otherwise, only
upon the simultaneous payment of the Exit Fee. For purposes hereof, the “Exit
Fee” shall equal 5% of the aggregate outstanding principal balance and unpaid
accrued interest of the Loan and the PIK Note.
(i)    Prepayment:    The Loan may not be prepaid in whole or in part, except as
follows: (i) Borrowers may prepay the Loan in whole only, without penalty or
premium, during the ninety (90) days prior to the Maturity Date so long as the
Property Owners also prepay the Senior Loan; and (ii) after the 7th anniversary
of the closing date the Borrowers may prepay the Loan in whole, but not in part,
in the event that the Property Owners prepay the Senior Loan, provided that the
Borrowers pay to Sun the unpaid principal balance of the Loan, together with all
unpaid accrued interest, and all other amounts otherwise owing to Sun under the
Loan together with the Prepayment Premium and Exit Fee. For purposes hereof, the
“Prepayment Premium” shall equal the sum of all interest payments which the
Borrowers would have paid to Sun on a monthly basis during the remaining term of
the Loan based on the then outstanding principal balance of the Loan and
presuming no prepayments of principal and each monthly interest payment included
interest computed at the Note Rate.
(j)    Assignment: Assignment of direct and indirect interests in the Borrowers,
Property Owners and their respective constituent members and partners shall be
prohibited, except that transfers for estate planning purposes and transfers
between Member Companies and/or transfers between the members of the Member
Companies (directly or indirectly) shall be permitted and shall not require
prior written notice and/or consent of Sun (collectively, the “Permitted
Transfers”), provided, however, that Borrowers shall provide copies of all
notices required to be furnished to the Senior Lender with respect to all
assignments or transfers as and when delivered to the Senior Lender. Except with
respect to the Permitted Transfers, other assignments or transfers shall be
prohibited in accordance with the terms of the definitive loan documentation.
(k)    Other Debt: No other debt of the Borrowers or Property Owners shall be
permitted, other than the Senior Loan to the Property Owners and trade payables
and other

3



--------------------------------------------------------------------------------






liabilities permitted under the Senior Loan; provided, however, debt resulting
from the actions or omissions of the Property Manager shall not cause a default
under the Loan.
(l)    Financial Reporting. Borrowers will provide Sun, or cause the Property
Manager (as defined below) to provide Sun with, among other things, quarterly
certified rent rolls for the Properties and quarterly and annual income
statements and balance sheets, certified by the Borrowers or Property Manager;
provided, however, Borrowers’ obligations to furnish Sun with information shall
be subject to it receiving such information from the Property Manager.
2.    Security. The Loan will be secured by a first security interest in all the
assets of the Borrowers, including, without limitation, a collateral assignment
of the Borrowers’ membership interests in the Property Owners, along with all
proceeds received by the Borrowers in respect of such interests. The recourse
carveouts, set forth on Exhibit A, shall be guaranteed by the Guarantors.
3.    Intercreditor Agreement and Subordination. The Loan shall be subordinate
to the Senior Loan in accordance with the terms of a commercially reasonable
intercreditor agreement between the Senior Lender and Sun (the “Intercreditor
Agreement”).
4.    The Waterfall. Borrowers shall cause the cash flow of the Property Owners
to be utilized in the following order of priority:
(a)    First, to pay operating expenses of the Properties, as determined by
Property Manager.
(b)    Second, to pay scheduled payments of interest, principal and other
amounts due under the Senior Loan.
(c)    Third, to pay a 3% management fee payable to the Property Manager,
including any accrued and unpaid property management fees.
(d)    Fourth, for distributions to the Borrowers in an amount sufficient to pay
the Pay Rate of interest on the Loan.
(e)    Fifth, an aggregate amount of $135,000 per year shall be made available
for distribution to the Borrowers which shall be permitted to be distributed to
the equity owners of the Borrowers.
(f)    Sixth, to pay a 4% asset management fee, payable to the Property Manager,
together with reimbursable expenses to the Property Manager, including any
accrued and unpaid asset management fees and reimbursable expenses.
(g)    Seventh, to the establishment of such reserves as the Property Manager
shall deem necessary for the benefit of the Properties in its sole and absolute
discretion.

4



--------------------------------------------------------------------------------






(h)    Thereafter, for distributions to the Borrowers to be used solely to pay
accrued but unpaid interest, and all principal owing, on the Loan and pursuant
to the PIK Note.
5.    Costs and Expenses. Sun shall pay all costs and expenses incurred by Sun
in connection with preparing for, and closing, the Loan, including, but not
limited to, all legal fees and expenses and costs associated with the perfection
of the security interests granted to Sun in connection with the Loan. Borrowers
shall pay all costs and expenses incurred by the Borrowers in connection with
the Loan, including, but not limited to, legal fees and expenses; provided,
however, other than with respect to Borrowers’ legal fees and costs, any third
party expenses incurred by Borrowers shall be paid directly by Sun.
6.    Cross-Default. The Loan will be cross-defaulted to the Senior Loan with
respect to all events of default that are not cured or waived within the time
period specified in the Senior Loan documents.
7.    Conditions to Closing. Before closing of the Loan or contemporaneous
therewith, and as an express condition precedent, the following must occur:
(a)    Execution of loan documentation consistent with the Senior Loan Documents
(the “Loan Documents”), including but not limited to, a loan agreement,
promissory note, and pledge and security agreement; provided, however,
representations and warranties to be set forth in the loan agreement shall be
limited to and consistent with representations and warranties set forth in the
“Contribution Agreement” (as defined herein) and in no event shall the Property
Manager’s actions or omissions cause Borrowers to be in default under the Loan
Documents.
(b)    Title to each Property shall be held by the applicable Property Owner in
the condition approved or deemed approved by Sun pursuant to Section 8(c) below,
as reflected in the “marked-up” Commitments or pro forma policies furnished to
the Senior Lender in connection with the closing of the Senior Loan, and at
Closing each Borrower shall own one hundred percent (100%) of the Membership
Interest in the respective Property Owner.
(c)    Closing and funding of the Senior Loan.
(d)    Execution of a Property Management Agreement for each of the Properties,
in the form attached as Exhibit B, between the respective Property Owner and an
affiliate of Sun (the “Property Manager”), which will govern the management of
the property and the related assets.
(e)    Execution of a Reciprocal Reimbursement Agreement among the Property
Owners, Guarantors and Rudgate Key Principals (as defined in the Senior Loan
Application) (collectively, the “Rudgate Parties”) and Sun Communities Operating
Limited Partnership (“SCOLP”) pursuant to which, (i) SCOLP will indemnify,
defend and hold harmless the Rudgate Parties for all liabilities, costs and
expenses they sustain under the “non-

5



--------------------------------------------------------------------------------






recourse carve out guarantee” they deliver to Senior Lender as a result of the
acts or omissions of SCOLP or its affiliates, and (ii) the Rudgate Parties will
indemnify, defend and hold harmless SCOLP for all liabilities, costs and
expenses its sustains under the “non-recourse carve out guarantee” it delivers
to Senior Lender as a result of the acts or omissions of the Rudgate Parties, or
their affiliates, in the form attached hereto as Exhibit C.
(f)    Execution of the Intercreditor Agreement by Sun and Ladder, in the form
contemplated under Section 3 hereof.
(g)    Collateral Assignments of Membership Interests in each of the Property
Owners and certificates of such membership interest, together with all other
documentation necessary to perfect Sun’s security interest in the collateral.
(h)    No action, suit, proceeding or investigation shall have been instituted
before any court or governmental body, or instituted by any governmental agency
to restrain or prevent consummation of the Loan.
(i)    Counsel to the Borrowers, Madden, Hauser, Wartell, Roth & Heller, P.C.,
shall have delivered a legal opinion to Sun opining on matters of authority,
organization, litigation, consents, conflicts with other agreements and similar
matters, in form reasonably acceptable to Sun.
8.    Pre-Closing Deliveries. Before closing of the Loan, and as an express
condition precedent, Borrowers must furnish Sun with the following materials
(all of which must be acceptable to Sun):
(a)    Certified copies of the current operating agreements (which must include
language opting into Article 8 of the Uniform Commercial Code) and duly filed
articles of organization for the Borrowers, together with satisfactory evidence
of the authority of the individual signatories to execute the Loan Documents.
(b)    Certified copies of the articles of organization and operating
agreements, if any, for each of the Property Owners, each of the members of each
of the Borrowers, and the Manager of each of the Borrowers and Property Owners.
(c)    Copies of existing surveys and title commitments and instruments of
record with respect to each Property. If a title commitment or survey discloses
exceptions which are not acceptable to Sun, in its sole discretion, Sun shall
notify the Borrowers in writing of its objections to such exceptions not later
than October 12, 2012. If Borrowers notify Sun that they are unable or unwilling
to remedy any title objection, Sun will have five (5) business days after
receipt of such notice to either terminate this Commitment or to waive such
title objection(s), and in the event Sun fails to terminate this Commitment by
such date, then such title objection(s) shall be deemed waived by Sun and, at
Closing, the condition of title as reflected in the surveys and title
commitments will be in the form reviewed by Sun prior to

6



--------------------------------------------------------------------------------






October 12, 2012, as modified based upon items Borrowers have notified Sun will
be remedied by Borrowers at or prior to Closing..
(d)    Copies (without duplication) of those due diligence materials, reports
(including, without limitation, environmental and engineering reports),
schedules, projections, forecasts, appraisals, business plans, development
plans, capital expenditure schedules, rent rolls, schedules, exhibits and other
documents delivered by or on behalf of the Property Owners to Ladder in
connection with the Senior Loan, all of which shall be in form and substance
satisfactory to Sun. Notwithstanding the foregoing, however, Sun hereby
acknowledges and agrees that it has reviewed and approved all such due diligence
materials, reports, etc. and such condition has been satisfied.
9.        Legal Documentation. Loan Documents shall be prepared by Sun’s legal
counsel and the execution of such Loan Documents shall be a condition to Closing
as provided in Section 7.A hereof.
10.    Assignability. This commitment may not be assigned by the Borrowers
except with the written consent of Sun.
11.    Cancellation.
(a)    This commitment may be terminated at the sole option of Sun upon notice
in writing to the Borrowers, upon the occurrence of any of the following events:
(i)    If Borrowers fail to comply with any of the material terms and conditions
of this Commitment, which failure is not cured within 5 business days after
Borrowers receive notice of Sun’s intention to terminate this Commitment; or
(ii)    The termination of the Senior Loan Application or the failure of the
closing of the Senior Loan, as a result of Borrowers’ failure to comply with the
terms of such Senior Loan Application or Borrowers’ failure to close on the
Senior Loan or as a result of Borrowers’ or its affiliates failure to satisfy
conditions within the control of Borrowers or its affiliates; or
(iii)    In the event of the filing by or against any of the Borrowers or
Property Owners of a petition in bankruptcy or insolvency, or for
reorganization, or for the appointment of a receiver or trustee, or in the event
of any assignment for the benefit of creditors or the filing of a petition for
arrangement by any of the Borrowers or Property Owners; or
(iv)    In the event of the filing by or against any of the Guarantors of a
petition in bankruptcy or insolvency, or for reorganization, or for the
appointment of a receiver or trustee, or in the event of any assignment for the
benefit of creditors or the filing of a petition for arrangement by any of the
Guarantors; or

7



--------------------------------------------------------------------------------






(v)    In the event that any of the representations and warranties to be set
forth in the Loan Documents were untrue or incorrect when made in any material
respect.
(b)    This commitment may be terminated at the sole option of the Borrowers
upon notice in writing to Sun, upon the occurrence of any of the following
events:
(i)    If Sun fails to comply with any of the material terms and conditions of
this Commitment; or
(ii)    The termination of the Senior Loan Application or the failure of the
closing of the Senior Loan as a result of any actions or omissions by Sun or its
affiliates in breach of the Senior Loan Application or this Commitment or as a
result of Sun’s or its affiliates’ failure to satisfy conditions within the
control of Sun or its affiliates.
12.    Commitment Acceptance and Expiration. This commitment letter constitutes
an offer to enter into the transactions described herein and will constitute a
contract binding upon Sun and the Borrowers only upon acceptance by the
Borrowers on or before October 5, 2012. This commitment may be accepted in whole
and not in part.
13.    Closing. The Closing shall occur concurrently with the closing of the
Senior Loan and the closing of the transaction contemplated by the Contribution
Agreement executed on even date herewith (the “Contribution Agreement”) and in
all events, Closing shall occur not later than November 30, 2012. In the event
the Closing does not occur as set forth above as a result of the failure of Sun
or its affiliates to close on the transactions contemplated by the Contribution
Agreement in breach of the terms thereof, or because the Senior Loan did not
close as a result of any actions or omissions by Sun or its affiliates in breach
of the Senior Loan Application or as a result of Sun’s or its affiliates’
failure to satisfy conditions within the control of Sun or its affiliates, or as
a result of a default by Sun under this Commitment, Sun shall be deemed to be in
default under the terms of this Commitment. In the event the Closing does not
occur as set forth above as a result of Borrowers’ or its affiliates’ failure to
close on the Senior Loan or the transactions contemplated by the Contribution
Agreement in breach of the terms thereof or as a result of Borrowers’ or its
affiliates’ failure to satisfy conditions within the control of Borrowers or its
affiliates, or as a result of a default by Borrowers under this Commitment,
Borrowers shall be deemed to be in default under this Commitment and in such
event, Sun’s sole remedies shall be to terminate this Commitment upon delivering
written notice to Borrowers or seek specific performance of this Commitment and
Sun acknowledges that Sun shall have no right to damages. As a condition
precedent to exercise by Sun of any rights Sun may have to bring an action for
specific performance hereunder, Sun must commence an action within one hundred
twenty (120) days after the occurrence of Borrowers’ default. Sun agrees that
its failure to timely commence such an action for specific performance within
such one hundred twenty (120) day period shall be deemed a waiver by Sun of its
right to commence an action for specific performance.

8



--------------------------------------------------------------------------------






14.    Miscellaneous. Any invalidation or waiver of any of the provisions of
this commitment shall not invalidate or waive any other provision hereof. This
commitment and the enforcement hereof shall be construed in accordance with the
laws of the State of Michigan. Time is of the essence. This commitment letter
constitutes the entire agreement of the parties with respect to the Loan and
supersedes all previous letters, agreements or understandings with respect to
the Loan.




SUN RUDGATE LENDER LLC, a Michigan limited liability company


By: Sun Communities Operating Limited Partnership, a Michigan limited
partnership
Its: Sole Member


By: Sun Communities, Inc., a Maryland corporation
Its: General Partner




By: /s/ Gary Shiffman
Name: Gary Shiffman
Its: President


(BORROWER AND GUARANTOR SIGNATURES ON NEXT PAGE)





































9



--------------------------------------------------------------------------------






Accepted this 3rd day of October, 2012


Rudgate Village Company Limited Partnership


By: /s/ Graham A. Orley
Name: Graham A. Orley
Its: Authorized Signatory


And


By: /s/ Gregg L. Orley
Name: Gregg L. Orley
Its: Authorized Signatory


Rudgate Clinton Company Limited Partnership


By: /s/ Graham A. Orley
Name: Graham A. Orley
Its: Authorized Signatory


And


By: /s/ Gregg L. Orley
Name: Gregg L. Orley
Its: Authorized Signatory


Rudgate Clinton Estates L.L.C.


By: /s/ Graham A. Orley
Name: Graham A. Orley
Its: Authorized Signatory


And


By: /s/ Gregg L. Orley
Name: Gregg L. Orley
Its: Authorized Signatory


/s/ Gregg L. Orley
Gregg L. Orley


/s/ Randall C. Orley
Randall C. Orley



10



--------------------------------------------------------------------------------






EXHIBIT A
RECOURSE CARVE-OUTS


The Borrowers and Guarantors shall be liable for any and all actual loss,
damage, cost, expense, liability, claim or other obligation incurred or suffered
by Sun (including reasonable attorneys' fees and costs reasonably incurred)
arising out of the following if caused by an action or omission of any one of
the Borrowers, Property Owners or Guarantors, or an Affiliate of one of the
foregoing, and for purposes hereof, any act or omission of the Property Manager
or its affiliates shall not be considered to have been done by an Affiliate of
the Borrowers, Property Owners or Guarantors and Borrowers and Guarantors shall
have no liability to the extent such liability results from the actions or
omissions of Property Manager or its affiliates:


A.1
material physical waste or the removal or disposal of any portion of the
Property in violation of the Loan Documents and caused by any Borrower, Property
Owner, Guarantor or any Affiliate of a Borrower, Property Owner or Guarantor;

A.2
the misapplication, misappropriation or conversion of (A) any Insurance Proceeds
paid by reason of any loss, damage or destruction to the Property and not used
in compliance with the Senior Loan Documents and the Loan Documents, (B) any
Awards or other amounts received in connection with the Condemnation of all or a
portion of the Property and not used in compliance with the Senior Loan
Documents and the Loan Documents, (C) any Gross Revenues (whether before or
after an Event of Default), to the extent such misapplication, misappropriation
or conversion consists of a failure to deposit such Gross Revenues into the
Clearing Account in accordance with the terms of the Senior Loan Documents, or
(D) any Gross Revenues after an Event of Default (including, without limitation,
any security deposits, advance deposits or any other deposits collected by
Borrowers with respect to the Property (including the failure to deliver any
such deposits to the Senior Lender or upon a foreclosure of the Property or an
action in lieu thereof, except to the extent any such deposits were applied in
accordance with the terms and conditions of the applicable Lease prior to the
occurrence of the Event of Default giving rise to such foreclosure or action in
lieu thereof)) and; provided, however, in no event shall the payment of the
Gross Revenues to the Senior Lender or the utilization of such Gross Revenues to
pay for operating, maintenance, repair and/or replacement costs associated with
the Properties be deemed to be a misapplication, misappropriation or conversion
of such Gross Revenues;

A.3
in connection with the Loan or the Property, any Borrower, Property Owner,
Guarantor, or any Affiliate of a Borrower, Property Owner or Guarantor, engages
in any action constituting fraud or willful and material misrepresentation or
willful misconduct;


11



--------------------------------------------------------------------------------






A.4
the forfeiture by Property Owners of the Properties (or one of them), including
by reason of any claim under the Racketeer Influenced and Corrupt Organizations
Act (“RICO”), that results from conduct of criminal activity by any Property
Owner, Borrower or Guarantor or any of their respective Affiliates;

A.5
Borrowers or Property Owners fail to comply with any of the material single
purpose representations, warranties or covenants set forth in the Loan Documents
or Senior Loan Documents and which failure is not cured within thirty (30) days
after Borrowers’ receipt of written notice identifying such non-compliance, to
the extent such non-compliance may be cured, provided, however, that if the
Borrowers are diligently working to cure the noncompliance, then Sun shall grant
the Borrowers an additional thirty (30) days to cure such non-compliance;

A.6
any Guarantor, any Property Owner, any Borrower or any Affiliate of any of the
foregoing, in connection with any enforcement action or exercise or assertion of
any right or remedy by or on behalf of Sun under or in connection with the
Guaranty, the Note, or any other Loan Document, seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind or asserts in a
pleading filed in connection with a judicial proceeding any defense against Sun
or any right in connection with any security for the Loan and which the Court in
any such action or proceeding determines in a final, non-appealable order is
frivolous, brought in bad faith or wholly without basis in fact or law.

If the Management Agreement is no longer in effect as a result of Borrowers’
termination of the Management Agreement, then the Borrowers and Guarantors shall
be liable for any and all actual loss, damage, cost, expense, liability, claim
or other obligation incurred or suffered by Sun (including reasonable attorneys'
fees and costs reasonably incurred) arising out of or in connection with the
following:


B.1
the failure to pay charges for labor or materials or other charges that can
create Liens on any portion of a Property to the extent such Liens are not
bonded over or discharged in accordance with the Loan Documents and Senior Loan
Documents, except with respect to any Liens which exist due to the Property
Owner’s inability to make the required payments because they do not have access
to the Gross Revenues to pay such charges or because there is not sufficient
Rents from the Property to make such payments so long as the Property Owners
have not applied the Rents from the Property in violation of the Loan Documents
and Senior Loan Documents and the Property Owners contracted for such labor or
materials in the ordinary course of business in accordance with the terms of the
Loan Documents and with the good faith belief that there would be sufficient
funds to timely pay such sums;


12



--------------------------------------------------------------------------------






B.2
the failure to pay (A) Taxes or (B) obtain and maintain the fully paid for
policies of insurance in accordance with the Senior Loan Documents and Loan
Documents, except if such failure to pay arose because (1) they do not have
access to the Gross Revenues to pay such charges or because there was not
sufficient Rents from the Properties to make such payments so long as the
Borrowers and Property Owners have not applied the Rents from the Properties in
violation of the Loan Documents or Senior Loan Documents, or (2) funds in the
Tax Account or Insurance Account, as applicable, held by the Senior Lender were
not used for such purpose or applied by the Senior Lender in any other manner;
provided however, any such liability for Taxes and Insurance Premiums shall
cease with respect to Taxes and Insurance Premiums payable after the Borrowers,
the Property Owners and their Affiliates are not in possession or control of the
Properties;

Notwithstanding anything to the contrary, (A) Sun shall not be deemed to have
waived any right which Sun may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code to file a claim for the full amount of
the Loan and all obligations thereunder or to require that all collateral shall
continue to secure the Loan owing to Sun in accordance with the Loan Documents,
and (B) the Loan and all obligations thereunder shall be fully recourse to
Borrowers and Guarantors in the event that any of the following occur, unless
caused by the acts or omissions of the Property Manager or its affiliates in
violation of the Property Management Agreement:
C.1
Borrowers or Property Owners fail to comply with any representation, warranty or
covenant set forth in Loan Documents or Senior Loan Documents with respect to
single purpose structure, and a court of competent jurisdiction orders a
substantive consolidation of the assets and liabilities of any Borrower or
Property Owner with those of any other Person based on such failure.

C.2
Borrowers or Property Owners fail to obtain Sun’s prior consent to any
indebtedness for borrowed money (which, for clarification, shall not mean trade
payables, operating expenses, capital expenditures, property taxes, sums due the
Property Manager or to the Senior Lender or indebtedness for borrowed money
created through the acts or omissions of the Property Manager) or any voluntary
Lien encumbering the Properties or any portion thereof or interest therein,
except to the extent expressly permitted by the Loan Documents and excluding any
Liens described in subparagraph 7 above and further excluding voluntary liens
created through the acts or omissions of Property Manager or its affiliates;

C.3
Borrowers, Property Owners or their constituent members or partners fail to
obtain Sun's prior consent to any transfer, except for Permitted Transfers or as
otherwise expressly permitted by the Loan Documents including, without


13



--------------------------------------------------------------------------------






limitation, a transfer to the Senior Lender following an occurrence of an event
of default under the Senior Loan;
C.4
Borrowers or Property Owners file a voluntary petition under the Bankruptcy Code
or any other federal, state, local or foreign bankruptcy or insolvency law;

C.5
an Affiliate, officer, director or representative which controls, directly or
indirectly, any Borrower or Property Owner files, or joins in the filing of, an
involuntary petition against Borrowers or Property Owners (or any one of them)
under the Bankruptcy Code or any other federal, state, local or foreign
bankruptcy or insolvency law, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrowers or Property Owners (or
any one of them) from any Person;

C.6
Borrowers or Property Owners (or any one of them) file an answer consenting to,
or otherwise acquiescing in, or joining in, any involuntary petition filed
against it, by any other Person under the Bankruptcy Code or any other federal,
state, local or foreign bankruptcy or insolvency law, or solicits or causes to
be solicited petitioning creditors for any involuntary petition from any Person;

C.7
any Affiliate, officer, director or representative which controls any Borrower
or Property Owner consents to, or acquiesces in, or joins in, an application for
the appointment of a custodian, receiver, trustee or examiner for any Borrower,
Property Owners or any portion of the Properties, other than at the request of
Sun or the Senior Lender; or

C.8
Borrowers or Property Owners (or any one of them) make an assignment for the
benefit of creditors, or admit in any legal proceeding its insolvency or
inability to pay its debts as they become due unless to do otherwise would
require a false statement or violate Rule 9011 of the Federal Rules of
Bankruptcy Procedure or other applicable rules requiring a sufficient legal and
factual basis for filing papers in a proceeding under Federal or state
insolvency law.






14



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF PROPERTY MANAGEMENT AGREEMENT

15



--------------------------------------------------------------------------------






PROPERTY MANAGEMENT AGREEMENT
(Rudgate Manor)


This PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
this ___ day of ______________, 2012 (the “Effective Date”), among RUDGATE
VILLAGE SPE, LLC, a Delaware limited liability company (“Owner”), and SUN HOME
SERVICES, INC., a Michigan corporation (“Manager”).


RECITALS


A.    Owner is the owner of that certain manufactured housing community known as
Rudgate Manor, which is further described on the attached Exhibit A, including,
without limitation, land, easements, buildings, structures, improvements,
manufactured home sites, fixtures attached to or used at the property, parking,
facilities, walkways, ramps, machinery, equipment, goods, licenses, permits and
franchises issued with respect to the use, occupancy, maintenance or operation
or the property, and all other items and rights now or hereafter belonging to
Owner and used in any manner and in relation thereto (the “Property”).


B.    Owner, Rudgate Clinton SPE, LLC, a Delaware limited liability company (“RC
SPE”), and Rudgate Clinton Estates SPE, LLC, a Delaware limited liability
company (“RC Estates SPE,” and together with Owner and RC SPE, the “Senior Loan
Borrowers”), have obtained from Ladder Capital Finance LLC, (the “Senior
Lender”) a loan (the “Senior Loan”) secured by first mortgages on the Property
and that certain manufactured housing community owned by RC SPE and RC Estates
SPE (collectively, the “Rudgate Clinton Owners”) known as Rudgate Clinton
(“Rudgate Clinton”), pursuant to that certain Loan Agreement dated _________,
2012 (the “Senior Loan Agreement”) among the Senior Loan Borrowers and the
Senior Lender.


C.    Rudgate Village Holdings, LLC, a Michigan limited liability company (“RV
Holdings”), is the sole member of Owner, Rudgate Clinton Holdings, LLC, a
Michigan limited liability company (“RC Holdings”), is the sole member of RC
SPE, and Rudgate Clinton Estates Holdings, LLC, a Michigan limited liability
company (“RC Estate Holdings,” and together with RV Holdings and RC Holdings,
the “Mezzanine Borrowers”), is the sole member of RC Estate SPE.


D.    The Mezzanine Borrowers have obtained from Sun Rudgate Lender LLC (the
“Mezzanine Lender”) a mezzanine loan (the “Mezzanine Loan”) secured by, among
other things, their respective membership interests in the Owner and the Rudgate
Clinton Owners, pursuant to that certain Mezzanine Loan Agreement, dated
_________, 2012 (the “Mezzanine Loan Agreement”) among the Mezzanine Borrowers
and the Mezzanine Lender.


E.    Owner desires to (i) engage and appoint Manager to perform the property
management and leasing services more particularly described in this Agreement,
and (ii)



--------------------------------------------------------------------------------






engage and appoint Manager to act as asset manager of the Property and to
perform the asset management services more particularly described in this
Agreement, and Manager desires to accept such engagement and appointment, all
upon and subject to the terms and conditions hereinafter set forth.


F.    Manager and the Rudgate Clinton Owners have entered into a Property
Management Agreement dated the date hereof (the “Rudgate Clinton Management
Agreement”) under which the Rudgate Clinton Owners have engaged Manager to
perform property management, leasing and asset management services with respect
to Rudgate Clinton on terms substantially the same as those set forth in this
Agreement.




NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, Owner and Manager agree as follows:
1.    Appointment of Manager. Owner hereby appoints Manager as the exclusive
managing and leasing agent for the Property, and as Owner’s agent to perform
asset management services and otherwise coordinate ownership activities for the
Property, and Manager hereby accepts such appointment, each upon and subject to
the terms and conditions set forth in this Agreement. Manager shall be deemed to
be an independent contractor and no partnership or joint venture relationship
between Owner and Manager is created or is intended by this Agreement.
2.    Effective Date; Term. Except as otherwise set forth in Section 8 herein,
this Agreement shall commence on the date hereof and continue until the tenth
anniversary of the date of this Agreement.
3.    Manager's Duties and Powers as Property Manager.
(a)    General Scope. Manager shall manage, coordinate and supervise the proper
conduct of the business and affairs pertaining to the operation, maintenance and
management of the Property (all such activities being hereinafter collectively
referred to as “Management Activities”), consistent with the same standards and
practices Manager employs in connection with managing properties for Sun
Communities Operating Limited Partnership and its affiliates (the “Applicable
Standards”). Except as otherwise specifically provided in this Agreement,
Manager shall have full control and decision-making authority over the
operation, maintenance and management of the Property. Manager shall have such
responsibilities, and shall perform and take, or cause to be performed or taken,
all such services and actions customarily performed or taken by managing agents
of property of similar nature, location and character to that of the Property as
shall be necessary or advisable for the proper conduct of the Management
Activities, including, without limitation, the duties and powers set forth in
Sections 3(b) through 3(l) below. Unless otherwise specifically provided in this
Agreement, all services and actions which Manager is required or permitted to
perform or take, or cause to be performed or taken, under this Agreement in
connection with the

2



--------------------------------------------------------------------------------






Management Activities shall be performed or taken, as the case may be, for and
on behalf of Owner and at Owner’s sole expense including, without limitation,
Manager’s travel expenses, Manager’s on-site personnel, including the property
manager, and Manager's contracting with third parties for certain services as
provided for herein. All Property Revenue (as defined in Section 3(c) below)
shall be made available to Manager to be used in conducting the Management
Activities. If, in the judgment of Manager, such Property Revenue is not
sufficient to permit the Manager to conduct the Management Activities, Owner
may, but shall not be required to, contribute cash in an amount equal to any
such shortfall to permit the Manager to conduct the Management Activities. In no
event shall Owner be deemed to be in default under this Agreement in the event
Owner does not contribute cash to fund any such shortfalls. To the extent Owner
does not elect to so contribute cash to make up any such shortfall, and Manager
reasonably determines that such funds are needed in order for Manager to perform
the Management Activities in accordance with Applicable Standards, the Owner
shall be required to cause the Mezzanine Borrowers to request additional
advances under the Mezzanine Loan to fund such shortfalls and to the extent such
Mezzanine Borrowers receive any additional advances under the Mezzanine Loan to
fund such shortfalls, Mezzanine Borrowers shall cause such funds to be
contributed to Owner and then funded to Manager to make up any remaining
shortfall.
(b)    Budget; Reconciliation. Manager shall cause to be prepared on an annual
operating budget (the "Operating Budget") for the operation, maintenance, repair
and leasing of the Property in accordance with the Applicable Standards for the
immediately succeeding calendar year. Manager shall deliver a copy of the
Operating Budget to Owner at Owner’s written request.
(c)    Rent and Collections. Manager shall endeavor in accordance with the
Applicable Standards to collect from all persons and/or entities occupying or
using space in the Property (individually a “Tenant” and collectively “Tenants”)
all fixed, based and minimum rent and all other amounts payable by such Tenants,
including, without limitation, taxes and electricity or other utility services,
if applicable (all such fixed, base or minimum rents and other amounts, if any,
being sometimes hereinafter collectively referred to as “Rent”) under their
respective leases or license, occupancy or similar agreements (individually a
“Lease” and collectively “Leases”), and in connection therewith, shall prepare
and deliver to Tenants all “late payment,” default and other appropriate
notices, requests, bills, demands and statements, including notices of taxes,
electricity and other utility services increases. Manager may retain counsel,
collection agencies and such other persons and firms as Manager shall deem
appropriate or advisable, to enforce by legal action the rights and remedies of
Owner against any Tenant in default in the performance of its obligations under
the Lease and shall be entitled to utilize “Property Revenue” (as defined below)
in order to pay all costs and expenses incurred in connection therewith. In the
event a portion of any Rent received by Manager represents such Tenant’s
installment payment towards its manufactured home, Manager shall cause such
installment payment to be paid to holder to the installment contract for such
manufactured home. On the Effective Date, Manager and Owner shall make the
following adjustments to Property Revenue:

3



--------------------------------------------------------------------------------






(i)     Real estate taxes and personal property taxes which are a lien upon or
levied against any portion of the Project prior to the Effective Date and which
become delinquent prior to the Effective Date (other than current taxes), and
all installments of special assessments levied on any portion of the Project
prior to the Effective Date and which become delinquent prior to the Effective
Date, shall be paid by Owner prior to the Effective Date. Current real estate
taxes, current installments of special assessments and current personal property
taxes levied against any portion of any Project paid by Owner and applicable to
the period after the Effective Date shall be prorated and adjusted between the
parties on the due date basis of the taxing authority (it being agreed such
taxes are payable in advance) and the portion allocable to the period on and
after the Effective Date shall be paid by Manager to Owner on the Effective
Date.
(ii)     The amount of all unpaid water and other utility bills for the Project
which are not directly billed to the tenants of the Project, and all other
operating and other expenses incurred with respect to the Project relating to
the period prior to the Effective Date, shall be paid by Owner on or prior to
the Effective Date or, if not paid, as soon as possible after Closing following
receipt of an invoice therefor and if prepaid by Owner, such amounts shall be
reimbursed by Manager to Owner on the Effective Date. In the event water is
submetered and billed to the tenants, then the company completing such
submetering shall continue to bill such tenants for the water services utilized
through the date of Closing and shall remit all amounts received to the Owner as
and when received for periods through the Effective Date. In the event that
Manager receives any payments from residents of the Projects which are payments
for water bills for periods through the Effective Date, Manager shall promptly
remit such amounts to Owner as and when received.
(iii)     Charges under service, utility, supply, maintenance and employment
contracts and agreements and all other continuing contractual obligations
affecting any Owner or the ownership, operation or development of any Project,
and all amendments thereto and which will not be terminated as of the Effective
Date (the “Project Contracts”) attributable to the period prior to the Effective
Date shall be paid by Owner prior to the Effective Date, or, if not paid, the
amount due shall be paid by Owner to Manager on the Effective Date and if
prepaid by Owner, such amounts shall be reimbursed by Manager to Owner on the
Effective Date.
(iv)     All prepaid rental and other revenues collected up to the Effective
Date which are allocable to the period from and after the Effective Date shall
be Property Revenue and as such paid by Owner to Manager for application in
accordance with Section 3(d) below. Current resident rents shall be prorated and
adjusted as of the date of Closing based upon the actual number of days in the
month of Closing with Manager being paid credited for rents on the date of
Closing. All rental and other revenues actually collected by Manager
attributable to rent due for such month of Closing and received by Manager
within sixty (60) days following the Effective Date, shall be prorated between
Owner and Manager based on the number of days in such month with Owner receiving
rents from the first (1st) day of such month through the Effective Date and with
Manager receiving such rents from

4



--------------------------------------------------------------------------------






the Effective Date through the last day of the month. Except as provided in the
preceding paragraph, to the extent Manager collects, within one hundred eighty
(180) after the Closing, any rental or revenues allocable to the period prior to
the Effective Date, Manager shall pay the same to Owner and Manager shall use
its good faith efforts to collect all such rent or revenues allocable to the
period prior to the Effective Date, but Manager shall not be required to
commence litigation or institute evictions with respect to such tenants;
provided, however, and except as otherwise set forth above, Manager is assuming
no obligation whatsoever for the collection of such rentals or revenues and all
rentals and revenues collected subsequent to the Effective Date shall always, in
the first instance, be applied first to the most current rentals and revenues,
if any, then due under the tenant leases or otherwise. Further, Owner shall not
have the right to seek collection, through litigation or otherwise, of unpaid
rent from any person while they remain a tenant of the Property, nor shall Owner
institute any eviction or lockout proceedings against any residents to recover
delinquent rents. Owner shall retain one hundred (100%) percent of the right to
receive any past due rents with respect to residents who are no longer residents
of the Property.
(v)    An amount equal to all expenses of the Property which were paid prior to
the Effective Date and for which Manager will benefit after the Effective Date
including, without limitation, annual license and permit fees, shall be paid by
Manager to Owner on the Effective Date, and an amount equal to all expenses of
the Property which were incurred prior to the Effective Date and are due or paid
after the Effective Date shall be paid by Manager from Project Revenues.
(vi)     All compensation, fringe benefits and other amounts due the employees
of any Owner or any manager of the Property for the period prior to the
Effective Date, whether as hourly pay, salaries, overtime, bonus, vacation or
sick pay, severance pay, pensions or otherwise, and all amounts due for the
payment of employment taxes with respect thereto, shall be paid by Owner on or
prior to the Effective Date, or as soon as reasonably possible following the
Effective Date.
(vii)     Manager acknowledges and agrees that Owner may have entered into
certain cable agreements prior to the date hereof and in the event Owner
received any door fees or lump sum payments with respect to such cable
agreements, such amounts shall be Owner’ sole and exclusive property and shall
not be prorated and in no event shall Manager receive a credit with respect to
any such door fees or lump sum payments.
(d)     Property Revenue after the Effective Date. From and after the Effective
Date, each month, and except as otherwise set forth above, Manager shall apply
the Rent so collected and any and all other revenue pertaining to the Property
from whatever source (together with Rent, “Property Revenue”) as follows:
(i)    First, to the payment of all operating and other expenses incurred in
connection with the Property in order to manage the Property in accordance with
the Applicable Standards, which are not otherwise payable by third parties, as
reasonably

5



--------------------------------------------------------------------------------






determined by the Manager, including, but not limited to, all expenses incurred
by Manager in performing its obligations under this Agreement, all capital
expenditures, the cost of maintaining the Property, any and all repair,
maintenance and other obligations under any Lease, the cost of all operation,
maintenance, improvement, protection, preservation, display, marketing, leasing
or other activities on or with respect to the Property, including without
limitation, real estate taxes, insurance premiums and assessments (collectively,
the “Operating Expenses”). Operating Expenses shall also include, without
limitation, all costs and expenses incurred by Owner and/or Manager related to
corporate annual registration payments, resident agent fees, bank fees,
independent director fees, loan servicing and related costs, expenses and fees,
accounting fees and other costs and expenses incurred as a result of reporting
requirements imposed under any mortgage loans (in excess of those incurred by
Owner in the absences of such requirements) and all other similar excess costs
and expenses incurred in order to comply with the requirements of any mortgage
loans In the event that Property Revenue collected for any month is insufficient
to pay that month’s Operating Expenses in full, Manager may provide such funds
as necessary to cover the Operating Expenses shortfall. Any funds advanced by
Manager for Operating Expense shortfalls will accrue interest until repaid at a
rate equal twenty-four (24%) percent per annum and shall be reimbursable to
Manager (including interest thereon) from future collected Property Revenue.
(ii)    Second, to the payment of the debt service obligations of the Senior
Loan Borrowers to the Senior Lender, under the Senior Loan Agreement. It is
acknowledged and agreed that a portion of the revenue from Rudgate Clinton will
also be used to repay such debt service obligations pursuant to Section 3(c)(ii)
of the Rudgate Clinton Management Agreement. It is further acknowledged and
agreed that the obligation to apply Property Revenue to such debt obligations
under this Section 3(c)(ii) shall be satisfied only when repayments under the
Senior Loan Agreement pursuant to this Section 3(c)(ii) and Section 3(c)(ii) of
the Rudgate Clinton Management Agreement are in the aggregate sufficient to
satisfy all such current debt service obligations, regardless of the relative
portions of such repayments made under this Agreement and the Rudgate Clinton
Management Agreement.
(iii)    Third, to the payment of the Property Management Fees to Manager
pursuant to the provisions of Section 7 of this Agreement, including any accrued
and unpaid Property Management Fees.
(iv)    Fourth, to the payment of that portion of the accrued and unpaid
interest owing to the Mezzanine Lender under the Mezzanine Loan Agreement
determined by applying a 2.0% annual interest rate on the principal outstanding
under the Mezzanine Loan Agreement and the related promissory notes. It is
acknowledged and agreed that a portion of the revenue from Rudgate Clinton will
also be used to repay the same amount of interest under the Mezzanine Loan
Agreement pursuant to Section 3(c)(iv) of the Rudgate Clinton Management
Agreement. It is further acknowledged and agreed that the obligation to apply
Property Revenue to such portion of the Mezzanine Loan interest under this
Section 3(c)(iv) shall be satisfied only when payments of such interest pursuant
to this Section 3(c)(iv) and Section 3(c)(iv) of the Rudgate Clinton Management
Agreement are in the aggregate sufficient

6



--------------------------------------------------------------------------------






to satisfy the interest payment requirement set forth above, regardless of the
relative portions of such repayments made under this Agreement and the Rudgate
Clinton Management Agreement.
(v)    Fifth, to the payment to the Owner of up to $135,000 per year, payable
within thirty (30) days of the end of each calendar year of the Property, to
permit the Owner to make distributions to its direct and indirect equity owners,
including any accrued but unpaid amounts payable pursuant to this Section
3(c)(v) for prior years, less any unpaid amounts owed by Owner under the
Guaranty executed by Owner in connection with that certain Asset Purchase
Agreement (the “APA”) dated as of the date hereof between Owner, certain
affiliates of Owner, and Sun Communities Operating Limited Partnership (“SCOLP”)
which unpaid amounts which are not disputed by Owner shall be paid to SCOLP. If
the unpaid amounts under the Guaranty are disputed by Owner, Manager shall
retain the disputed amount until instructed otherwise by a court of competent
jurisdiction or in writing jointly by Owner and SCOLP or, if appropriate,
interplead the disputed amount in to a court of competent jurisdiction, which
the parties agree is the Oakland County, Michigan Circuit Court. It is
acknowledged and agreed that a portion of the revenue from Rudgate Clinton will
also be used to pay up to $135,000 per year to the Rudgate Clinton Owners
pursuant to Section 3(c)(v) of the Rudgate Clinton Management Agreement. It is
further acknowledged and agreed that, notwithstanding anything to the contrary
in this Agreement or the Rudgate Clinton Management Agreement, the aggregate
payments to the Owner under this Section 3(c)(v) and to the Rudgate Clinton
Owners pursuant to Section 3(c)(v) of the Rudgate Clinton Management Agreement
shall not exceed $135,000, regardless of the relative amounts of the payments to
Owner and the Rudgate Clinton Owners hereunder and thereunder.
(vi)    Sixth, to the payment of the Asset Management Fees and reimbursable
expenses to Manager pursuant to the provisions of Section 7 of this Agreement,
including any accrued and unpaid Asset Management Fees and reimbursable
expenses.
(vii)    Seventh, to the establishment of such reserves as Manager shall deem
necessary for the benefit of the Property in its sole and absolute discretion.
(viii)    Eighth, to the payment of all interest and principal payable to the
Mezzanine Lender under the Mezzanine Loan Agreement and the related promissory
notes that have not been previously paid under Section 3(c)(iv) of this
Agreement, which payments shall be applied first to accrued and unpaid interest
and then to unpaid principal. It is acknowledged and agreed that a portion of
the revenue from Rudgate Clinton will also be used to repay principal and
interest under the Mezzanine Loan Agreement pursuant to Section 3(c)(viii) of
the Rudgate Clinton Management Agreement. It is further acknowledged and agreed
that the obligation to apply Property Revenue to such principal and interest
repayment obligations under this Section 3(c)(viii) shall be satisfied only when
repayments of Mezzanine Loan principal and interest pursuant to this Section
3(c)(viii) and Section 3(c)(viii) of the Rudgate Clinton Management Agreement
are in the aggregate sufficient to satisfy repay the

7



--------------------------------------------------------------------------------






Mezzanine Loan in full, regardless of the relative portions of such repayments
made under this Agreement and the Rudgate Clinton Management Agreement.
(e)    Employees.
(i)    To the extent Manager deems necessary for the conduct of the Management
Activities, Manager shall hire personnel who, in each instance, shall be
employees of Manager. In no event shall Owner be obligated to hire any employees
with respect to the Property. The wages and benefits of any personnel hired by
Manager shall be paid as provided in Section 3(c) above. Manager shall direct
and supervise all personnel hired by Manager in the performance of their duties
and shall discharge all personnel whose employment Manager shall determine to be
unnecessary or undesirable. Manager shall use all reasonable efforts to minimize
duplication of services among its employees and to avoid overtime whenever
reasonably possible. Manager shall select the personnel it employs to perform
the Management Activities in accordance with the Applicable Standards.
(ii)    Manager shall (A) pay all wages and other benefits properly payable to
the employees hired by Manager under Section 3(d)(i) above, (B) maintain
adequate payroll records, (C) remit to the proper authorities all required
income and social security withholding taxes, unemployment insurance payments,
workmen's compensation payments and such other amounts with respect to the wages
and other benefits payable to such employees as may be required under applicable
laws, together in each case with all required reports or other filings, and (D)
obtain, maintain and administer all medical, disability and other insurance
benefits and other fringe benefits as may from time to time be required under
any union or other agreements or arrangements pertaining to Manager's
employment, as the case may be, of such personnel.
(f)    Professionals and Contractors. To the extent Manager deems necessary in
connection with the Management Activities, Manager shall (i) identify and enter
into contracts with architects, engineers, accountants, attorneys, tradesmen and
other independent contractors qualified to perform services at the Property, and
(ii) supervise the administration, and monitor the performance, of all work to
be performed and services to be rendered under all such contracts. Manager shall
use due care in the selection of all such contracts. Manager shall select all
such professionals and other independent contractors in accordance with the
Applicable Standards. All contracts entered into in connection with the
performance of the Management Activities shall be entered into in the name of
Manager.
(g)    Maintenance.
(i)    Manager shall cause the Property, including common areas thereof,
sidewalks, signs, parking lots and landscaping, to be maintained in good and
safe condition. In connection with such maintenance obligations, Manager shall
be permitted to use the equipment and vehicles owned by Owner and located on the
Property and Manager shall obtain insurance for such equipment and fund the
costs thereof from Property Revenue.

8



--------------------------------------------------------------------------------






(ii)    To the extent of the capacity of all equipment and systems located in or
servicing the Property, Manager shall cause all such equipment and systems to be
operated effectively and maintained in good repair. Further, Manager shall cause
to be provided or made available to Tenants those services which Owner is
required to provide or to make available under Leases.
(iii)    Manager shall enter into such service and maintenance contracts as
Manager shall reasonably deem necessary or appropriate for the operation and
maintenance of the Property, including, but not limited to, the equipment and
systems located in or servicing the Property, contracts for utilities, telephone
service, landscape maintenance, rubbish removal, fuel, security, food vending
and vermin extermination. Manager shall purchase in reasonable quantities and at
reasonable prices all supplies, materials, tools and equipment which Manager
shall deem necessary or appropriate for the proper operation and maintenance of
the Property. Manager shall be required to utilize Property Revenue in order to
pay any and all amounts due under such service and maintenance contracts, to pay
for all utilities and to pay for all such supplies, materials, tools and
equipment.
(h)    Supervision of Tenants.
(i)    Manager shall plan and coordinate the moving in and moving out of Tenants
in the Property in order to insure a minimum of disturbance to the operation of
the Property and to other Tenants then occupying or preparing to occupy space in
the Property.
(ii)    Manager shall receive and use all reasonable efforts to attend to and
resolve any complaints, disputes or disagreements by or among Tenants.
(iii)    Manager shall take steps in accordance with the Applicable Standards to
cause the Tenants’ compliance with the terms and provisions of their respective
Leases.
(iv)    Manager may terminate tenancies, evict Tenants and recover possession of
premises occupied by them, and sue in Owner's name to recover Rents and other
sums due, and shall be required to utilize Property Revenue in order to pay all
actual attorneys’ fees, court costs and legal expenses incurred in connection
with such actions.
(i)    Insurance. Manager shall procure and maintain in full force and effect at
all times insurance coverage to adequately protect Owner and the Property, which
shall be in compliance with the terms of the Senior Loan Agreement and the
Mezzanine Loan Agreement, and in compliance with Applicable Standards and all
insurance costs shall be funded by Manager by applying Property Revenue to all
such insurance costs. In all events, the insurance maintained by Manager with
respect to the Property shall be consistent with the insurance obtained by
Manager with respect to the other similar manufactured home communities managed
by Manager or its affiliates in southeast Michigan. In the event that the
insurance maintained by Manager does not provide coverages for the benefit of
Owner

9



--------------------------------------------------------------------------------






consistent with the insurance previously maintained by Owner, as evidenced by
the certificate which is attached hereto as Exhibit B, then, in such event,
Manager shall indemnify, defend and hold Owner harmless with respect to all
liabilities incurred by Owner which would have been covered by such insurance in
the event Manager had maintained such insurance set forth on Exhibit B and Sun
Communities Operating Limited Partnership shall guarantee such indemnity for the
benefit of Owner by joining in this Agreement as provided below. Pursuant to
Section 3(c), Manager shall pay all premiums for such insurance coverage as part
of Operating Expenses. Additionally, Manager agrees and covenants to carry at
all times Workers' Compensation and Employers' Liability coverage and shall be
entitled to utilize Property Revenue to pay for such insurance coverages.
Manager shall be required to cause the Senior Lender to be identified as the
loss payee with respect to any casualty insurance and shall be required to
identify Owner as a named insured and any other parties reasonably designated by
Owner as additional insureds on all insurance policies and shall provide Owner
with copies of insurance certificates promptly upon request by Owner and shall
provide Owner with such additional information regarding such insurance policies
as Owner or Owner’s insurance agent may reasonably request including, without
limitation, copies of all such insurance policies. All insurance obtained by
Manager shall state that the insurance shall be considered primary and
non-contributory with any similar coverage maintained by additional insureds. In
the event that Manager self-insures any of the insurance coverage otherwise
required to be obtained hereunder, then, in such event, Manager shall be
directly liable to Owner for all amounts which would have otherwise receivable
by Owner under such insurance policies, Manager shall be permitted to utilize
Property Revenues to fund this liability to Owner, and Sun Communities Operating
Limited Partnership joins in this Agreement solely for the purpose of
guarantying payment to Owner of all such amounts and payment of all insurance
deductibles related to claims under such insurance policies and guarantying
payment under the indemnity by Manager to Owner set forth above.
(j)    Advertising - Public Relations. Manager may, but shall not be required
to, hire such advertising services, place such advertisements and generally
supervise and attend to all promotional matters pertaining to the operation of
the Property as Manager shall deem advisable.
(k)    Litigation. To the extent Manager in its sole discretion deems it
prudent, Manager shall institute legal or other actions, in the name of the
Owner, to enforce the collection of rent or other income from the Property, and
to dispossess tenants or other persons from the Property, and to enforce the
rules and regulations thereof; provided, however, Manager shall be obligated to
utilize Property Revenue to pay all actual attorneys’ fees, court costs and
legal expenses incurred in connection with such actions including payment of any
sums which may become due as a result of counter and/or cross-claims in such
actions. In the event that there are insufficient funds to pay any and all such
actual attorneys’ fees, court costs and legal expenses or other sums due in
connection with such action(s), Manager shall be required to fund such
shortfalls. In connection with such legal action, Manager may engage legal
counsel reasonably acceptable to Owner. All such suits and proceedings shall be
brought in the name of Owner but shall be handled in such manner as Manager
directs; provided,

10



--------------------------------------------------------------------------------






however, in the event that a suit or proceeding could result in liability to
Owner in excess of $10,000, then Owner shall be entitled to retain separate
counsel to defend Owner in connection with such suit or proceeding. Unless
counsel engaged by Manager is prohibited from representing Owner due to a
conflict of interest, Owner’s separate counsel shall be engaged by Owner at its
expense. Owner shall be entitled to join in any settlements of any such suits
and proceedings if the settlement could reasonably be expected to create a
material liability for the Owner which is not required to be satisfied by the
Manager, and any such settlements will require Owner’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. All
legal expenses incurred in bringing such suits or proceedings or defending
against all such suits and proceedings in conformance with this Section 3(j)
(other than for Owner’s separate counsel if no conflict exists) shall be
reimbursable Operating Expenses to Manager.
(l)    Permits and Licenses. Manager shall apply for, obtain and maintain, in
the name of Owner, all licenses and permits required by any federal, state,
county or municipal authority in connection with the management or operation of
the Property.
(m)    Compliance. In accordance with the Applicable Standards, Manager shall
take or cause to be taken such actions in and about or affecting the Property as
Manager shall deem advisable to comply with all legal requirements applicable to
the Property. Manager agrees not to permit the use of the Property for any
purpose in violation of the Applicable Standards which may void any policy of
insurance, which may render any loss thereunder uncollectible or which would be
in violation of any governmental laws, regulations or restrictions.


Manager shall, without Owner’s prior written approval, take or cause to be taken
any such actions without limitation as to cost if failure to do so would or
might, in Manager's reasonable judgment, expose Owner or Manager to criminal
liability. Manager and Owner shall each promptly notify the other of any
violation, order, rule or determination affecting the Property of any
governmental authority or agency.


In accordance with the Applicable Standards, Manager shall take or cause to be
taken such actions in and about or affecting the Property as Manager shall deem
advisable to comply with all terms and conditions contained in any ground lease,
space lease, mortgage, deed of trust or other security instrument affecting the
Property.


Owner may, without Manager’s prior written approval, take or cause to be taken
any actions which reasonably must be taken by Owner to prevent Owner from
incurring exposure for criminal liability or civil liability and all costs and
expenses incurred by Owner in connection therewith shall be paid by Owner,
unless Manager has failed to act in accordance with the Applicable Standards
with respect to such matter, in which event the cost thereof shall be a
reimbursable Operating Expense, to be repaid by Manager to Owner from the
Property Revenue within thirty (30) days after written request therefor.

11



--------------------------------------------------------------------------------






(n)    In the event Owner incurs any costs or expenses associated with the
operation, maintenance, repair, replacement and/or management of the Property,
Owner shall be reimbursed from Property Revenue for all such costs and expenses
and Manager shall cause such reimbursement to occur within thirty (30) days
after written request therefor by Owner.
(o)    All service, utility, supply, maintenance and employment contracts and
agreements and all other continuing contractual obligations affecting Owner or
the ownership, operation or development of the Project, and all amendments
thereto and which will not be terminated as of the Effective Date (collectively,
the "Project Contracts") are listed on the attached Exhibit C. True, correct and
complete copies of all Project Contracts have been delivered to Manager. Those
Project Contracts identified on Exhibit C as being assumed by Manager after the
Effective Date and shall be the “Assumed Project Contracts”. To Owner’s
knowledge, each Assumed Project Contract is in full force and effect, Owner has
complied in all material respects with the provisions of each Assumed Project
Contract to which it is a party and is not in material default under any such
Assumed Project Contract and, to the actual knowledge of Owner, no other party
to any Assumed Project Contract has failed to comply in any material respect
with, or is in default under, the provisions of any Assumed Project Contract.
Prior to or at the Effective Date, Owner shall terminate (x) any contract of
Owner not identified as Project Contracts, and (y) the contracts listed on
Exhibit C (the “Non-Assumed Project Contracts”). Prior to and after the Closing,
Owner shall be responsible for all liabilities and obligations of Owner under
the Non-Assumed Project Contracts, and shall indemnify and hold harmless Manager
from all such liabilities and obligations.
4.    Manager's Duties and Powers as Leasing Manager.
(a)    Duties. Manager shall use all reasonable efforts, consistent with normal
and customary practices in the manufactured home leasing business, to negotiate
and consummate Leases for all space in the Property available for rent from time
to time, at rentals and upon such other terms and conditions as shall be
consistent with the relevant market for the Property, as reasonably determined
by Manager. Owner acknowledges that Manager and its affiliates own manage and
operate other manufactured home communities in the vicinity of the Property. In
connection with such leasing activities, Manager shall be required to comply
with the Applicable Standards and to comply in all material respects with all
applicable laws, rules and regulations of all applicable governmental
authorities and agencies which could reasonable be expected to expected to
create a material liability for the Owner which is not required to be satisfied
by the Manager hereunder.
(b)    Powers. Subject to the terms and conditions of this Agreement, Manager
shall have the power to:
(i)    negotiate on behalf of Owner, on such terms as may be designated by Owner
to Manager from time to time, with respect to the rental of space at the

12



--------------------------------------------------------------------------------






Property, the extension or renewal of existing Leases and the modification or
termination of Leases and other agreements pertaining to all of the above;
(ii)    prepare or cause to be prepared, using Manager’s form of Lease, all new
Leases and modifications or terminations of existing Leases; and
(iii)    authorize or provide for advertisements and other promotional
activities, including, leasing plans and signs and circular matter, contemplated
under the marketing and promotional program developed by Owner.
5.    Manager's Duties and Powers as Asset Manager. In connection with its
appointment as asset managers hereunder, Manager shall perform the following
services:


(a)    oversee the preservation of the assets and properties associated with the
Property in an efficient and satisfactory manner, and all property management
and leasing functions in connection with the Property;


(b)    review the financial performance of the Property;


(c)    handle the financial reporting and cash management requirements of Owner
relative to the Property including, without limitation, all reporting and cash
management requirements associated with the Senior Loan and/or Mezzanine Loan;


(d)    maintain proper books of accounts and other records with respect to
Owner’s interest in the Property;


(e)     compile information relating to the Property as necessary for the
preparation of tax returns by the Owner and provide such information to the tax
return preparers and advisers designated by Owner not later than April 1st of
each year;


(f)    handle all loan compliance procedures and reporting with the Senior
Lender, the Mezzanine Lender and their successors and assigns;


(g)    investigate, select and manage relationships with accountants, legal
counsel, property managers, brokers, investors, builders and developers, banks
and other lenders in connection with the Senior Loan and the Mezzanine Loan, and
others as necessary in connection with the business of Owner; and


(h)    manage, on behalf of Owner, the collection and disbursement of funds
derived from the Property, payment of the debts and fulfillment of the
obligations of Owner as to the Property, and subject to the limitations set
forth in this Agreement, handle, prosecute and settle any claims of Owner as to
the Property.



13



--------------------------------------------------------------------------------






In performing its asset management services under this Agreement, the Manager
may from time to time call upon and utilize various facilities, personnel and
support services of other persons including one or more affiliates of the
Manager. The Manager shall have the authority to execute agreements, contracts
and other documents as asset manager pursuant to this Agreement to the extent
such documentation is necessary or appropriate to carry out Manager’s asset
management responsibilities hereunder, and no separate approval or consent of
Owner shall be required as to such documentation, as long as the execution of
such documentation does not create any material adverse impact on Owner and does
not violate the terms and conditions of the loan documents with respect to the
Senior Loan and/or the Mezzanine Loan.
6.    Books, Accounts, Records and Remittances.
(a)    Books and Records. Manager shall establish and maintain such books of
account, records and other documentation pertaining to the operation and
maintenance of the Property as Manager determines are customarily maintained by
managing agents of Property similar in location and size to that of the
Property. Owner and any representative of Owner shall have the right to inspect
such records and audit any and all statements during all business hours, and
make photocopies of same at Owner’s expense and such right of inspection, audit
and photocopying shall survive the expiration or termination of this Agreement.
(b)    Operating Accounts. Manager shall open and maintain an account or
accounts separate from Manager's personal account (collectively, “Operating
Accounts”), as Manager shall deem necessary, in a banking institution or
institutions designated from time to time by Manager. Manager shall deposit in
the Operating Accounts all funds collected by Manager under this Agreement, and
shall make withdrawal from the Operating Accounts, pursuant to Section 3(c)
above.
(c)    Security Deposits. If and when required by law and/or Lease, Manager
shall deposit in separate accounts all security deposits, if any, of Tenants.
Notwithstanding the foregoing, irrespective of whether Manager holds security
deposits in a separate account, in all events, Manager shall be required to
repay all security deposits collected by Manager to the Tenants (to the extent
required by law and/or such Tenant’s Lease) and Manager shall indemnify, defend
and hold Owner harmless with respect to liabilities incurred by Owner as a
result of any unpaid security deposits.


(d)    Year-End Reports. As soon as practicable after the end of each Operating
Year but in no event later than one hundred twenty (120) days after the end of
each Operating Year, Manager shall prepare detailed statements of all receipts,
expenses and charges pertaining to the operation and maintenance of the Property
during the preceding Operating Year. Manager shall deliver such other reports as
are created by Manager in accordance with the Applicable Standards or which are
required to be prepared under any mortgage loan documents (which it may legally
distribute to Owner in accordance with applicable law).

14



--------------------------------------------------------------------------------






Owner shall be responsible for the preparation of its own federal, state and
local tax returns, including income and informational tax returns.
7.    Compensation
(a)    Property Management Fees. Manager shall be paid Manager's property
management fee (the “Property Management Fee”) from Property Revenue for its
performance of the Management Activities an amount equal to three percent (3%)
of the Property Revenue actually collected by or for the account of Owner in
each calendar month, or proportion thereof, during the term of this Agreement.
Subject to the terms of Section 3(c) above, the Property Management Fee shall be
payable monthly, on or about the 10th day of each calendar month, based upon
Property Revenue actually collected during the immediately preceding month, and
in accordance with Section 3(c) above. Manager shall be entitled to receive any
accrued and unpaid Property Management Fees for prior months to the extent there
is Property Revenue available to pay such accrued and unpaid Property Management
Fee. If this Agreement is terminated and the effective date of such termination
is a day other than the last day of any calendar month, the Property Management
Fee earned by Manager for such month shall be prorated and adjusted based on the
Property Revenue collected for such month.
(b)    Asset Management Fees and Reimbursement.
(i)    Manager shall be paid Manager's asset management fees (the “Asset
Management Fee”) from Property Revenue for its performance of its asset
management services hereunder, an amount equal to four percent (4%) of the
Property Revenue actually collected by or for the account of Owner in each
calendar month, or proportion thereof, during the term of this Agreement.
Subject to the terms of Section 3(c) above, the Asset Management Fee shall be
payable monthly, on or about the 10th day of each calendar month, based upon
Property Revenue actually collected during the immediately preceding month, and
in accordance with Section 3(c) above. Manager shall be entitled to receive any
accrued and unpaid Asset Management Fees for prior months to the extent there is
Property Revenue available to pay such accrued and unpaid Asset Management Fees.
If this Agreement is terminated and the effective date of such termination is a
day other than the last day of any calendar month, the Asset Management Fees
earned by Manager for such month shall be prorated and adjusted based on the
Property Revenue collected for such month.


(ii)    In addition, Manager shall be reimbursed from Property Revenue for all
costs and expenses incurred by the Manager in connection with performing its
asset management duties set forth in this Agreement; provided, however, the
Manager shall not reimburse the Manager for any such asset management expenses
related to the Manager's overhead and other internal expenses, personnel
expenses of employees located at the Manager's home office and costs
attributable to losses arising from criminal acts, gross negligence, willful
misconduct or fraud by the Manager or the Manager's employees.



15



--------------------------------------------------------------------------------






8.    Termination.
(a)    Termination. This Agreement may be terminated:
(i)    by the mutual written agreement of Owner and Manager;
(ii)    by either Owner or Manager, if the entire Property is condemned or
acquired by eminent domain;
(iii)    by Manager, if Owner is in default of its obligations under this
Agreement, which such default remains uncured for a period of thirty (30) days
following receipt by Owner of written notice from Manager of such default, or
for such longer period as may be reasonably necessary to cure the default if
Manager is diligently pursuing a cure of such default;
(iv)    by Manager, at any time on not less than 60 days’ prior written notice
to Owner;
(v)    by Manager, at any time, if the Rudgate Clinton Management Agreement is
validly terminated pursuant to Section 8(a)(iii) thereof.
(vi)    by Owner, if Manager commits a fraud against Owner or a crime consisting
of moral turpitude or in the event of embezzlement or any other felony which is
likely to materially impact Owner.
(vii)    by Owner, to the extent Owner is required to terminate the Agreement as
a result of the requirements of the Senior Lender or Mezzanine Lender;
(viii)    by Owner, if Manager is in material default of its obligations under
this Agreement, which such default remains uncured for a period of thirty (30)
days following receipt by Manager of written notice from Owner of such default
provided however, if such default is not capable of cure within such thirty (30)
day period, Manager shall have such additional time as may needed so long as
Manager is diligently pursuing such default, such default will create a material
adverse liability to Owner; provided, however, in the event Manager disputes
that it has created such a default, this Agreement shall not be terminated by
Owner until a court of competent jurisdiction has determined that Manager has in
fact defaulted under the terms of this Agreement and Manager has failed to
satisfied the judgment within sixty (60) days after it has become final and
un-appealable.
(b)    Upon the expiration of the initial term of this Agreement, in the event
that Mezzanine Loan remains outstanding, and except as otherwise provided in
Subsections 8(a)(vi), (vii) and (viii) hereof, Owner shall not replace the
Manager with respect to the Property without first obtaining the prior written
consent of the Mezzanine Lender and until such time as Owner has obtained such
consent, Manager shall continue to operate the Property in accordance with the
terms of this Agreement and shall be entitled to receive all amounts

16



--------------------------------------------------------------------------------






due hereunder including reimbursement of costs and expenses incurred during such
extended management period.
(c)    Survival of Obligations. Upon the expiration or termination of this
Agreement, (i) Owner’s appointment of Manager hereunder shall cease and
terminate and, except as otherwise specifically provided hereunder, Owner and
Manager shall have no further obligation or liability to the other, (ii) Manager
shall no longer have any authority to represent Owner or take or cause to be
taken any actions on Owner’s behalf, and (iii) Owner shall remain liable to
Manager to pay all Property Management Fees, Asset Management Fees and other
fees, expenses and amounts payable to Manager hereunder which shall have accrued
through the date of termination; provided, however, Owner’s obligation to fund
such amounts shall be limited to available net cash flow received from Property
Revenue not otherwise used to pay Operating Expenses. The provisions of this
Section shall survive any such expiration or termination.
(d)    Continuation of Services. In the event this Agreement is terminated as a
result of actions taken by the Senior Lender and/or Mezzanine Lender, then, at
the request of Owner, Manager shall continue to manage the Property until such
time as a successor property management company and/or receiver has been
appointed in order to insure a continuation of management services without
interruption and, subject to the Senior Lender and/or Mezzanine Lender making
sums available to pay Manager all sums due hereunder, Manager shall continue to
have the right to be paid all fees due hereunder and to be reimbursed for all
amounts due hereunder during such extended management period.
9.    No Encumbrance; Cooperation. Owner agrees that during the term of this
Agreement, neither Owner nor Manager shall, absent mutual consent: (a) permit
any liens to be placed upon the Property, other than to the Senior Lender under
the Senior Loan Agreement and the Mezzanine Lender under the Mezzanine Loan
Agreement; or (b) grant any easements, rights of way, surface oil or mineral
rights, or other encumbrances. Owner and Manager will, if required, or deemed
reasonably necessary or desirable by both Owner and Manager, join and assist in
the preparation and/or filing by Manager, the execution of all permits,
applications, and other written requests, reports and documents, including, but
not limited to, rezoning and site plan approval applications for easements, tax
splits, challenges to or reduction of real estate taxes and any other documents
necessary for Owner’s use of the Property, and appear at zoning and site plan
approval hearings. Owner agrees not to hinder or object to any site plan
approval applications submitted by or on behalf of Manager, which site plan
approval application is intended to improve the value or operation of the
Property in the reasonable opinion of Manager.
10.    Indemnification.
(a)    Scope.
(i)    Subject to the limitations set forth in this Section 10(a)(i) below,
Owner shall indemnify, defend and hold harmless Manager and its principals,
officers,

17



--------------------------------------------------------------------------------






directors, shareholders, partners, employees and agents (individually and
collectively, the “Owner’s Indemnitees”) from and against any and all
liabilities, claims, suits, damages, judgments, costs and expenses of whatever
nature, including reasonable counsel fees and disbursements (collectively,
“Damages”) incurred by reason of or arising out of Owner’s breach of this
Agreement, willful misconduct or bad faith. Owner shall not be required to
indemnify, hold harmless or reimburse Owner’s Indemnitees with respect to any
matter arising out of Manager's, Manager's officers' and/or directors' or
employees' gross negligence, willful misconduct or fraud. Notwithstanding the
foregoing, Owner’s liability and obligation to indemnify Owner’s Indemnitees
under this Section 10(a)(i) shall be paid by the Property Revenue only and
otherwise shall be non-recourse to Owner.
(ii)    Manager shall indemnify, defend and hold harmless Owner and its
principals, officers, directors, shareholders, members, partners, employees and
agents (individually and collectively, the “Manager's Indemnitees”) from and
against any and all Damages incurred by reason of or arising out of (A)
Manager's breach of this Agreement, gross negligence, willful misconduct or bad
faith, and (B) any injury to or death of any person(s), damage to property, loss
or use of any property or otherwise in connection with the performance by
Manager of Manager’s obligations under this Agreement, (C) any claim, proceeding
or suit involving an alleged violation by Manager, its agents or employers, of
any law pertaining to (1) fair employment, fair credit reporting, rent control,
payment of employment or other taxes which are the responsibility of Manager, or
fair housing, including, but not limited to, any law prohibiting or making
illegal discrimination on the basis of race, sex, creed, family status, age,
color, religion, national origin or mental or physical handicap, or (2) any law
pertaining to environmental matters, provided, however, Manager only shall be
liable for the indemnity under this Section 10(a)(ii)(B)(2) if Manager, its
agents or employees is finally adjudged to have violated any such law pertaining
to environmental matters. Manager shall not be required to indemnify, hold
harmless or reimburse Manager’s Indemnitees with respect to any matter arising
out of Owner’s, Owner’s officers’, directors’, members’ or employees’ gross
negligence, willful misconduct or fraud, and (D) Manager’s failure to fund any
shortfall needed to pay for amounts due by Manager under this Agreement to the
extent Manager is obligated to fund such amounts irrespective of whether
Property Revenue is available. Furthermore, Manager shall indemnify Owner
against, all expenses incurred by Owner including, without limitation, actual
attorneys’ fees, court costs and legal expenses and any liability, fines,
penalties or the like, in connection with any claim, proceeding or suit
involving an alleged violation of law by Manager, its agents or employees or
with respect to the payment of any employment or other taxes required to be paid
by Owner and which are the responsibility of Manager or to be funded from
Property Revenue. Manager shall be permitted to utilize Property Revenues to
fund its liability and obligation to indemnify Manager’s Indemnities under this
Section 10(a)(ii) hereof.
(b)    Conditions. The obligation of Owner or Manager to indemnify, hold
harmless and reimburse Manager’s Indemnitees or Owner’s Indemnitees,
respectively, under Section 10(a) above are subject to the condition that
Manager’s Indemnitees or Owner’s Indemnitees, as applicable, shall not take or
fail to take any actions, including the prompt

18



--------------------------------------------------------------------------------






notification of the indemnitor or an admission of liability, which would bar
Owner or Manager, as the case may be, from enforcing any applicable coverage
under policies of insurance or would prejudice any defense of Owner or Manager,
as the case may be, in any appropriate legal proceedings pertaining to any such
matter or otherwise prevent Owner or Manager, as the case may be, from defending
itself with respect to any such matter.
(c)    Survival. The provisions of this Section 10 shall survive the expiration
and any termination of this Agreement.
(d)    Release from Liability. Each party hereby releases the other in respect
of any claim (including a claim for negligence) that it might otherwise have
against the other party for loss, damage or destruction with respect to its
property by fire or other casualty occurring during the term of this Agreement
if, and to the extent, covered under the fire insurance policy covering the
Property or any other insurance policy carried by Owner or Manager. Owner and
Manager shall be named insureds under the fire and extended coverage, rent
insurance and “all risk” insurance covering the Property, as well as any other
insurance carried by Owner or Manager in respect of the Property. The foregoing
release shall not apply to the extent Manager self-insures for any of the
insurance otherwise required to be carried by Manager under this Agreement.
11.    Timely Performance. Owner and Manager shall each perform all of their
respective obligations under this Agreement in a proper, prompt and timely
manner. Each shall furnish the other with such information and assistance as the
other may from time to time reasonably request in order to perform its
responsibilities hereunder. Owner and Manager each shall take all such actions
as the other may from time to time reasonably request and otherwise cooperate
with the other so as to avoid or minimize any delay or impairment of either
party’s performance of its obligations under this Agreement.
12.    Assignment.
(a)    Manager’s Permissible Assignments. Manager may assign this Agreement or
delegate its responsibilities hereunder to any entity controlled by Manager or
any entity that controls or is under common control with Manager. Further,
Manager may assign this Agreement or delegate its responsibilities hereunder as
a part of any sale of all or substantially all of its assets. Manager shall not
otherwise assign this Agreement or delegate its responsibilities hereunder,
except as contemplated by this Agreement, without the prior written consent of
Owner, which consent shall not be unreasonably withheld or delayed.
(b)    Owner’s Permissible Assignment. Owner shall not assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
Manager which consent may be withheld by Manager for any reason.
(c)    Assumption and Release. Each permitted assignee of this Agreement shall
agree in writing to personally assume, perform and be bound by all of the terms,
covenants, conditions and agreements contained in this Agreement, and thereupon
the assignor

19



--------------------------------------------------------------------------------






of this Agreement shall be relieved of all obligations hereunder except those
which shall have accrued prior to the effectiveness of such assignment.
13.    Notices. Any and all notices or other communications given under this
Agreement shall be deemed duly served (i) when personally served; (ii) three (3)
days after deposited in the U.S. certified mail, return receipt requested; (iii)
upon receipt if sent by telephone facsimile with fax acceptance sheet verifying
receipt; or (iv) one (1) day after being sent via “overnight” courier service,
addressed to the parties at the following address:


If to the Owner:
Rudgate Village SPE, LLC
Attn: Mr. Graham A. Orley
201 W. Big Beaver Road, Suite 720
Troy, MI 48084-5297
Fax: (248) 689-2221


And to:
Mr. Gregg L. Orley
40900 Woodward Avenue, Suite 130
Bloomfield Hills, Michigan 48304
Fax: (248) 593-0323


With a required copy to:
Maddin, Hauser, Wartell, Roth & Heller, P.C.
28400 Northwestern Hwy., 3rd Floor
Southfield, MI 48034-1839
Attn: Mr. Lowell D. Salesin
Fax: (248) 359-6189


If to the Manager:
Sun Home Services, Inc.
Attn: Jeff Davidson
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Fax: (248) 208-2645


With a required copy to:
Jaffe, Raitt, Heuer & Weiss, P.C.
27777 Franklin Road, Suite 2500
Southfield, Michigan 48034
Attn:     Mr. Mark P. Krysinski
Fax: (248) 351-3082



20



--------------------------------------------------------------------------------






Any party may change its address for the giving of notices under this Agreement
by delivering to the other party ten (10) days' written notice of such change of
address.
14.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Michigan, without regard to
conflicts-of-laws principles that would require the application of any other
law.
15.    Compliance with the Law. Manager, in fulfilling its obligations under
this Agreement, shall comply with all applicable law.
16.    Government Orders. In the event that any governmental agency, authority
or department should order the repair, alteration or removal of any structure or
matter in the Property and if after written notice of the same to Owner by such
body or by Manager, Owner fails to authorize Manager or others to make such
repairs, alterations or removal, Manager shall be released from any
responsibility in connection therewith, and Owner shall be answerable to such
body for any and all penalties and fines whatsoever imposed because of such
failure on Owner’s part. Notwithstanding the foregoing, however, Manager is
hereby expressly authorized and shall comply with any governmental agency,
authority or department order promptly following receipt thereof and may do so
without first obtaining Owner prior written consent and, subject to any
limitation set forth herein, shall be entitled to be reimbursed for any and all
costs and expenses incurred in connection therewith from Property Revenue.
17.    Subordination and Assignment Agreements. Manager shall enter into such
customary assignments and/or subordination agreements as may be requested by the
Senior Lender and/or the Mezzanine Lender, all promptly after written request
therefor.
18.    Attorneys’ Fees. Should either party retain an attorney to enforce any of
the provisions hereof or to protect its interest in any manner arising under
this Agreement, or to recover damages for the breach of this Agreement, then the
non-prevailing party in any action agrees to pay to the prevailing party all
reasonably costs, damages and expenses, including reasonable attorneys’ fees
expended or incurred in connection therewith.
19.    Waiver of Trial by Jury. OWNER AND MANAGER HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT. OWNER AND MANAGER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
20.     Property Sale Restrictions. Prior to any offer or sale of the Property,
Owner shall comply with the following restrictions:
(a)    At least sixty (60) days prior to offering the Property for sale or
soliciting offers for the sale of the Property, Owner shall give Manager written
notice thereof,

21



--------------------------------------------------------------------------------






together with a summary of the material terms of the sale (a “Sale Notice”). If
Manager responds in writing to the Sale Notice within ten (10) days after the
receipt thereof stating that it wishes to Purchase the Property upon the terms
set forth in the Sale Notice, Owner and Manager shall have a period of thirty
(30) days (“Negotiation Period”) within which to negotiate the terms of and
execute a binding purchase and sale agreement for the Property.
(b)     If such an agreement is not executed within the Negotiation Period, or
if Manager fails to timely respond to the Sale Notice, then for a period of six
(6) months after the expiration of the Negotiation Period or Manager’s failure
to timely respond to the Sale Notice, as applicable, (the “Offer Period”) Owner,
may offer the Property for sale and shall be permitted to sell the Property to a
purchaser for the Property based upon terms no more favorable to Owner than the
terms and conditions set forth in the Sale Notice. In the event Owner intends to
offer the Property on terms other than the terms and conditions set forth in the
Sale Notice, then Owner shall again be required to provide Manager with a
revised Sales Notice incorporating a summary of the modified terms of the sale.
If Owner intends to enter into a binding agreement with a purchaser for the sale
of the Property (“Sale Agreement”) within the Offer Period, Owner shall give
Manager written notice thereof accompanied by a copy of the proposed Sale
Agreement pertaining to the sale of the Property (a “Third Party Sale Notice”).
For a period of ten (10) days thereafter, Manager shall have the right to enter
into the Sale Agreement by written notice to Owner, in which event the Sale
Agreement shall constitute a binding agreement between Owner and Manager, and
the named purchaser under the Sale Agreement shall have no further rights or
obligations thereunder. If Manager does not enter into such Sale Agreement
within such ten (10) day period, then Owner may sell the Property to the named
purchaser pursuant to the Sale Agreement; provided, however, that any material
modification of the Sale Agreement shall be considered a new Sale Agreement,
which will entitle Manager to a new Third Party Sale Notice and the right to
assume the obligation of the named purchaser within ten (10) days following the
Manager’s receipt of the new Third Party Sale Notice as aforesaid. If a Sale
Agreement is not entered into within the Offer Period, or Owner fails to close
upon the sale of the Property pursuant to the Sale Agreement, then Owner may not
sell the Property, offer the Property for sale or solicit offers for the sale of
the Property without giving Manager a new Sale Notice, in which event the
provisions of this Section 20 shall be applicable with respect to such new Sale
Notice.
(c)    At Manager’s request, Owner shall join in the execution and
acknowledgement of a memorandum setting forth the provisions of this Section 20,
which may be recorded.
21.    Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties and supersedes all prior agreements and
understandings relating to the management of the Property. This Agreement shall
be construed without regard to any presumption or other rule requiring
construction against the party causing this Agreement to be drafted. This
Agreement may not be modified, amended or terminated, nor may any term or
provision hereof be waived or discharged, except by instrument signed by Owner
and Manager. All of the terms of this Agreement, whether so expressed or not,
shall

22



--------------------------------------------------------------------------------






be binding upon the respective successors and permitted assigns of the parties
hereto and shall inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns. If any of the
provisions of this Agreement shall to any extent be invalid or unenforceable,
the remaining provisions of this Agreement shall not be affected thereby and
every provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Any references in this Agreement to any one gender, masculine,
feminine or neuter, includes the other two, and the singular includes the
plural, and vice versa, unless the context otherwise requires.


[Signatures on following page]


    

























































23



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Property Management Agreement
as of the day and year first above written.


MANAGER:


SUN HOME SERVICES, INC.,
a Michigan corporation
                        
By: _______________________________
Name: ____________________________
Title: _____________________________




OWNER:


RUDGATE VILLAGE SPE, LLC,
a Delaware limited liability company


By:                    
Name:                    
Title:                    




AND




By: ___________________________
Name: _________________________
Title: __________________________































24



--------------------------------------------------------------------------------






JOINDER
THE UNDERSIGNED hereby joins in this Agreement solely for purposes of agreeing
to fund the obligations to the extent set forth under Section 3(i) hereof.


SUN COMMUNITIES OPERATING                            
LIMITED PARTNERSHIP, a Michigan
limited partnership


By: Sun Communities, Inc., its General Partner


By:                    
Name:                    
Title:                    






    

25



--------------------------------------------------------------------------------






PROPERTY MANAGEMENT AGREEMENT
(Rudgate Clinton)


This PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
this ___ day of ______________, 2012 (the “Effective Date”), among RUDGATE
CLINTON SPE, LLC, a Delaware limited liability company (“RC SPE”), RUDGATE
CLINTON ESTATES SPE, LLC, a Delaware limited liability company (“RC Estates
SPE,” and together with RC SPE, the “Owner”), and SUN HOME SERVICES, INC., a
Michigan corporation (“Manager”).


RECITALS


A.    Owner is the owner of that certain manufactured housing community known as
Rudgate Clinton, which is further described on the attached Exhibit A,
including, without limitation, land, easements, buildings, structures,
improvements, manufactured home sites, fixtures attached to or used at the
property, parking, facilities, walkways, ramps, machinery, equipment, goods,
licenses, permits and franchises issued with respect to the use, occupancy,
maintenance or operation or the property, and all other items and rights now or
hereafter belonging to Owner and used in any manner and in relation thereto (the
“Property”).


B.    Owner and Rudgate Manor SPE, LLC, a Delaware limited liability company
(“RM SPE” and together with Owner, the “Senior Loan Borrowers”), have obtained
from Ladder Capital Finance LLC, (the “Senior Lender”) a loan (the “Senior
Loan”) secured by first mortgages on the Property and that certain manufactured
housing community owned by RM SPE (the “Rudgate Manor Owner”) known as Rudgate
Manor (“Rudgate Manor”), pursuant to that certain Loan Agreement dated
_________, 2012 (the “Senior Loan Agreement”) among the Senior Loan Borrowers
and the Senior Lender.


C.    Rudgate Village Holdings, LLC, a Michigan limited liability company (“RV
Holdings”), is the sole member of RM SPE, Rudgate Clinton Holdings, LLC, a
Michigan limited liability company (“RC Holdings”), is the sole member of RC
SPE, and Rudgate Clinton Estates Holdings, LLC, a Michigan limited liability
company (“RC Estate Holdings,” and together with RV Holdings and RC Holdings,
the “Mezzanine Borrowers”), is the sole member of RC Estates SPE.


D.    The Mezzanine Borrowers have obtained from Sun Rudgate Lender LLC (the
“Mezzanine Lender”) a mezzanine loan (the “Mezzanine Loan”) secured by, among
other things, their respective membership interests in the Owner and Rudgate
Manor Owner, pursuant to that certain Mezzanine Loan Agreement, dated _________,
2012 (the “Mezzanine Loan Agreement”) among the Mezzanine Borrowers and the
Mezzanine Lender.


E.    Owner desires to (i) engage and appoint Manager to perform the property
management and leasing services more particularly described in this Agreement,
and (ii) engage and appoint Manager to act as asset manager of the Property and
to perform the asset



--------------------------------------------------------------------------------






management services more particularly described in this Agreement, and Manager
desires to accept such engagement and appointment, all upon and subject to the
terms and conditions hereinafter set forth.


F.    Manager and the Rudgate Manor Owner have entered into a Property
Management Agreement dated the date hereof (the “Rudgate Manor Management
Agreement”) under which the Rudgate Manor Owner has engaged Manager to perform
property management, leasing and asset management services with respect to
Rudgate Manor on terms substantially the same as those set forth in this
Agreement.




NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, Owner and Manager agree as follows:
1.    Appointment of Manager. Owner hereby appoints Manager as the exclusive
managing and leasing agent for the Property, and as Owner’s agent to perform
asset management services and otherwise coordinate ownership activities for the
Property, and Manager hereby accepts such appointment, each upon and subject to
the terms and conditions set forth in this Agreement. Manager shall be deemed to
be an independent contractor and no partnership or joint venture relationship
between Owner and Manager is created or is intended by this Agreement.
2.    Effective Date; Term. Except as otherwise set forth in Section 8 herein,
this Agreement shall commence on the date hereof and continue until the tenth
anniversary of the date of this Agreement.
3.    Manager's Duties and Powers as Property Manager.
(a)    General Scope. Manager shall manage, coordinate and supervise the proper
conduct of the business and affairs pertaining to the operation, maintenance and
management of the Property (all such activities being hereinafter collectively
referred to as “Management Activities”), consistent with the same standards and
practices Manager employs in connection with managing properties for Sun
Communities Operating Limited Partnership and its affiliates (the “Applicable
Standards”). Except as otherwise specifically provided in this Agreement,
Manager shall have full control and decision-making authority over the
operation, maintenance and management of the Property. Manager shall have such
responsibilities, and shall perform and take, or cause to be performed or taken,
all such services and actions customarily performed or taken by managing agents
of property of similar nature, location and character to that of the Property as
shall be necessary or advisable for the proper conduct of the Management
Activities, including, without limitation, the duties and powers set forth in
Sections 3(b) through 3(l) below. Unless otherwise specifically provided in this
Agreement, all services and actions which Manager is required or permitted to
perform or take, or cause to be performed or taken, under this Agreement in
connection with the Management Activities shall be performed or taken, as the
case may be, for and on behalf of Owner and at Owner’s sole expense including,
without limitation, Manager’s travel expenses,

2



--------------------------------------------------------------------------------






Manager’s on-site personnel, including the property manager, and Manager's
contracting with third parties for certain services as provided for herein. All
Property Revenue (as defined in Section 3(c) below) shall be made available to
Manager to be used in conducting the Management Activities. If, in the judgment
of Manager, such Property Revenue is not sufficient to permit the Manager to
conduct the Management Activities, Owner may, but shall not be required to,
contribute cash in an amount equal to any such shortfall to permit the Manager
to conduct the Management Activities. In no event shall Owner be deemed to be in
default under this Agreement in the event Owner does not contribute cash to fund
any such shortfalls. To the extent Owner does not elect to so contribute cash to
make up any such shortfall, and Manager reasonably determines that such funds
are needed in order for Manager to perform the Management Activities in
accordance with Applicable Standards, the Owner shall be required to cause the
Mezzanine Borrowers to request additional advances under the Mezzanine Loan to
fund such shortfalls and to the extent such Mezzanine Borrowers receive any
additional advances under the Mezzanine Loan to fund such shortfalls, Mezzanine
Borrowers shall cause such funds to be contributed to Owner and then funded to
Manager to make up any remaining shortfall.
(b)    Budget; Reconciliation. Manager shall cause to be prepared on an annual
operating budget (the "Operating Budget") for the operation, maintenance, repair
and leasing of the Property in accordance with the Applicable Standards for the
immediately succeeding calendar year. Manager shall deliver a copy of the
Operating Budget to Owner at Owner’s written request.
(c) Rent and Collections. Manager shall endeavor in accordance with the
Applicable Standards to collect from all persons and/or entities occupying or
using space in the Property (individually a “Tenant” and collectively “Tenants”)
all fixed, based and minimum rent and all other amounts payable by such Tenants,
including, without limitation, taxes and electricity or other utility services,
if applicable (all such fixed, base or minimum rents and other amounts, if any,
being sometimes hereinafter collectively referred to as “Rent”) under their
respective leases or license, occupancy or similar agreements (individually a
“Lease” and collectively “Leases”), and in connection therewith, shall prepare
and deliver to Tenants all “late payment,” default and other appropriate
notices, requests, bills, demands and statements, including notices of taxes,
electricity and other utility services increases. Manager may retain counsel,
collection agencies and such other persons and firms as Manager shall deem
appropriate or advisable, to enforce by legal action the rights and remedies of
Owner against any Tenant in default in the performance of its obligations under
the Lease and shall be entitled to utilize “Property Revenue” (as defined below)
in order to pay all costs and expenses incurred in connection therewith. In the
event a portion of any Rent received by Manager represents such Tenant’s
installment payment towards its manufactured home, Manager shall cause such
installment payment to be paid to holder to the installment contract for such
manufactured home. On the Effective Date, Manager and Owner shall make the
following adjustments to Property Revenue:



3



--------------------------------------------------------------------------------






(i)    Real estate taxes and personal property taxes which are a lien upon or
levied against any portion of the Project prior to the Effective Date and which
become delinquent prior to the Effective Date (other than current taxes), and
all installments of special assessments levied on any portion of the Project
prior to the Effective Date and which become delinquent prior to the Effective
Date, shall be paid by Owner prior to the Effective Date. Current real estate
taxes, current installments of special assessments and current personal property
taxes levied against any portion of any Project paid by Owner and applicable to
the period after the Effective Date shall be prorated and adjusted between the
parties on the due date basis of the taxing authority (it being agreed such
taxes are payable in advance) and the portion allocable to the period on and
after the Effective Date shall be paid by Manager to Owner on the Effective
Date.
(ii)     The amount of all unpaid water and other utility bills for the Project
which are not directly billed to the tenants of the Project, and all other
operating and other expenses incurred with respect to the Project relating to
the period prior to the Effective Date, shall be paid by Owner on or prior to
the Effective Date or, if not paid, as soon as possible after Closing following
receipt of an invoice therefor and if prepaid by Owner, such amounts shall be
reimbursed by Manager to Owner on the Effective Date. In the event water is
submetered and billed to the tenants, then the company completing such
submetering shall continue to bill such tenants for the water services utilized
through the date of Closing and shall remit all amounts received to the Owner as
and when received for periods through the Effective Date. In the event that
Manager receives any payments from residents of the Projects which are payments
for water bills for periods through the Effective Date, Manager shall promptly
remit such amounts to Owner as and when received.
(iii)     Charges under service, utility, supply, maintenance and employment
contracts and agreements and all other continuing contractual obligations
affecting any Owner or the ownership, operation or development of any Project,
and all amendments thereto and which will not be terminated as of the Effective
Date (the “Project Contracts”) attributable to the period prior to the Effective
Date shall be paid by Owner prior to the Effective Date, or, if not paid, the
amount due shall be paid by Owner to Manager on the Effective Date and if
prepaid by Owner, such amounts shall be reimbursed by Manager to Owner on the
Effective Date.
(iv)     All prepaid rental and other revenues collected up to the Effective
Date which are allocable to the period from and after the Effective Date shall
be Property Revenue and as such paid by Owner to Manager for application in
accordance with Section 3(d) below. Current resident rents shall be prorated and
adjusted as of the date of Closing based upon the actual number of days in the
month of Closing with Manager being paid credited for rents on the date of
Closing. All rental and other revenues actually collected by Manager
attributable to rent due for such month of Closing and received by Manager
within sixty (60) days following the Effective Date, shall be prorated between
Owner and Manager based on the number of days in such month with Owner receiving
rents from the first (1st) day of such month through the Effective Date and with
Manager receiving such rents from

4



--------------------------------------------------------------------------------






the Effective Date through the last day of the month. Except as provided in the
preceding paragraph, to the extent Manager collects, within one hundred eighty
(180) after the Closing, any rental or revenues allocable to the period prior to
the Effective Date, Manager shall pay the same to Owner and Manager shall use
its good faith efforts to collect all such rent or revenues allocable to the
period prior to the Effective Date, but Manager shall not be required to
commence litigation or institute evictions with respect to such tenants;
provided, however, and except as otherwise set forth above, Manager is assuming
no obligation whatsoever for the collection of such rentals or revenues and all
rentals and revenues collected subsequent to the Effective Date shall always, in
the first instance, be applied first to the most current rentals and revenues,
if any, then due under the tenant leases or otherwise. Further, Owner shall not
have the right to seek collection, through litigation or otherwise, of unpaid
rent from any person while they remain a tenant of the Property, nor shall Owner
institute any eviction or lockout proceedings against any residents to recover
delinquent rents. Owner shall retain one hundred (100%) percent of the right to
receive any past due rents with respect to residents who are no longer residents
of the Property.
(v)     An amount equal to all expenses of the Property which were paid prior to
the Effective Date and for which Manager will benefit after the Effective Date
including, without limitation, annual license and permit fees, shall be paid by
Manager to Owner on the Effective Date, and an amount equal to all expenses of
the Property which were incurred prior to the Effective Date and are due or paid
after the Effective Date shall be paid by Manager from Project Revenues.
(vi)     All compensation, fringe benefits and other amounts due the employees
of any Owner or any manager of the Property for the period prior to the
Effective Date, whether as hourly pay, salaries, overtime, bonus, vacation or
sick pay, severance pay, pensions or otherwise, and all amounts due for the
payment of employment taxes with respect thereto, shall be paid by Owner on or
prior to the Effective Date, or as soon as reasonably possible following the
Effective Date.
(vii)     Manager acknowledges and agrees that Owner may have entered into
certain cable agreements prior to the date hereof and in the event Owner
received any door fees or lump sum payments with respect to such cable
agreements, such amounts shall be Owner’ sole and exclusive property and shall
not be prorated and in no event shall Manager receive a credit with respect to
any such door fees or lump sum payments.
(d)     Property Revenue after the Effective Date. From and after the Effective
Date, each month, and except as otherwise set forth above, Manager shall apply
the Rent so collected and any and all other revenue pertaining to the Property
from whatever source (together with Rent, “Property Revenue”) as follows:
(i)    First, to the payment of all operating and other expenses incurred in
connection with the Property in order to manage the Property in accordance with
the Applicable Standards, which are not otherwise payable by third parties, as
reasonably

5



--------------------------------------------------------------------------------






determined by the Manager, including, but not limited to, all expenses incurred
by Manager in performing its obligations under this Agreement, all capital
expenditures, the cost of maintaining the Property, any and all repair,
maintenance and other obligations under any Lease, the cost of all operation,
maintenance, improvement, protection, preservation, display, marketing, leasing
or other activities on or with respect to the Property, including without
limitation, real estate taxes, insurance premiums and assessments (collectively,
the “Operating Expenses”). Operating Expenses shall also include, without
limitation, all costs and expenses incurred by Owner and/or Manager related to
corporate annual registration payments, resident agent fees, bank fees,
independent director fees, loan servicing and related costs, expenses and fees,
accounting fees and other costs and expenses incurred as a result of reporting
requirements imposed under any mortgage loans (in excess of those incurred by
Owner in the absences of such requirements) and all other similar excess costs
and expenses incurred in order to comply with the requirements of any mortgage
loans In the event that Property Revenue collected for any month is insufficient
to pay that month’s Operating Expenses in full, Manager may provide such funds
as necessary to cover the Operating Expenses shortfall. Any funds advanced by
Manager for Operating Expense shortfalls will accrue interest until repaid at a
rate equal twenty-four (24%) percent per annum and shall be reimbursable to
Manager (including interest thereon) from future collected Property Revenue.
(ii)    Second, to the payment of the debt service obligations of the Senior
Loan Borrowers to the Senior Lender, under the Senior Loan Agreement. It is
acknowledged and agreed that a portion of the revenue from Rudgate Manor will
also be used to repay such debt service obligations pursuant to Section 3(c)(ii)
of the Rudgate Manor Management Agreement. It is further acknowledged and agreed
that the obligation to apply Property Revenue to such debt obligations under
this Section 3(c)(ii) shall be satisfied only when repayments under the Senior
Loan Agreement pursuant to this Section 3(c)(ii) and Section 3(c)(ii) of the
Rudgate Manor Management Agreement are in the aggregate sufficient to satisfy
all such current debt service obligations, regardless of the relative portions
of such repayments made under this Agreement and the Rudgate Manor Management
Agreement.
(iii)    Third, to the payment of the Property Management Fees to Manager
pursuant to the provisions of Section 7 of this Agreement, including any accrued
and unpaid Property Management Fees.
(iv)    Fourth, to the payment of that portion of the accrued and unpaid
interest owing to the Mezzanine Lender under the Mezzanine Loan Agreement
determined by applying a 2.0% annual interest rate on the principal outstanding
under the Mezzanine Loan Agreement and the related promissory notes. It is
acknowledged and agreed that a portion of the revenue from Rudgate Manor will
also be used to repay the same amount of interest under the Mezzanine Loan
Agreement pursuant to Section 3(c)(iv) of the Rudgate Manor Management
Agreement. It is further acknowledged and agreed that the obligation to apply
Property Revenue to such portion of the Mezzanine Loan interest under this
Section 3(c)(iv) shall be satisfied only when payments of such interest pursuant
to this Section 3(c)(iv) and Section 3(c)(iv) of the Rudgate Manor Management
Agreement are in the aggregate sufficient

6



--------------------------------------------------------------------------------






to satisfy the interest payment requirement set forth above, regardless of the
relative portions of such repayments made under this Agreement and the Rudgate
Manor Management Agreement.
(v)    Fifth, to the payment to the Owner of up to $135,000 per year, payable
within thirty (30) days of the end of each calendar year of the Property, to
permit the Owner to make distributions to its direct and indirect equity owners,
including any accrued but unpaid amounts payable pursuant to this Section
3(c)(v) for prior years, less any unpaid amounts owed by Owner under the
Guaranty executed by Owner in connection with that certain Asset Purchase
Agreement (the “APA”) dated as of the date hereof between Owner, certain
affiliates of Owner, and Sun Communities Operating Limited Partnership (“SCOLP”)
which unpaid amounts which are not disputed by Owner shall be paid to SCOLP. If
the unpaid amounts under the Guaranty are disputed by Owner, Manager shall
retain the disputed amount until instructed otherwise by a court of competent
jurisdiction or in writing jointly by Owner and SCOLP or, if appropriate,
interplead the disputed amount in to a court of competent jurisdiction, which
the parties agree is the Oakland County, Michigan Circuit Court. It is
acknowledged and agreed that a portion of the revenue from Rudgate Manor will
also be used to pay up to $135,000 per year to the Rudgate Manor Owner pursuant
to Section 3(c)(v) of the Rudgate Manor Management Agreement. It is further
acknowledged and agreed that, notwithstanding anything to the contrary in this
Agreement or the Rudgate Manor Management Agreement, the aggregate payments to
the Owner under this Section 3(c)(v) and to the Rudgate Manor Owner pursuant to
Section 3(c)(v) of the Rudgate Manor Management Agreement shall not exceed
$135,000, regardless of the relative amounts of the payments to Owner and the
Rudgate Manor Owner hereunder and thereunder.
(vi)    Sixth, to the payment of the Asset Management Fees and reimbursable
expenses to Manager pursuant to the provisions of Section 7 of this Agreement,
including any accrued and unpaid Asset Management Fees and reimbursable
expenses.
(vii)    Seventh, to the establishment of such reserves as Manager shall deem
necessary for the benefit of the Property in its sole and absolute discretion.
(viii)    Eighth, to the payment of all interest and principal payable to the
Mezzanine Lender under the Mezzanine Loan Agreement and the related promissory
notes that have not been previously paid under Section 3(c)(iv) of this
Agreement, which payments shall be applied first to accrued and unpaid interest
and then to unpaid principal. It is acknowledged and agreed that a portion of
the revenue from Rudgate Manor will also be used to repay principal and interest
under the Mezzanine Loan Agreement pursuant to Section 3(c)(viii) of the Rudgate
Manor Management Agreement. It is further acknowledged and agreed that the
obligation to apply Property Revenue to such principal and interest repayment
obligations under this Section 3(c)(viii) shall be satisfied only when
repayments of Mezzanine Loan principal and interest pursuant to this Section
3(c)(viii) and Section 3(c)(viii) of the Rudgate Manor Management Agreement are
in the aggregate sufficient to satisfy repay the

7



--------------------------------------------------------------------------------






Mezzanine Loan in full, regardless of the relative portions of such repayments
made under this Agreement and the Rudgate Manor Management Agreement.
(e)    Employees.
(i)    To the extent Manager deems necessary for the conduct of the Management
Activities, Manager shall hire personnel who, in each instance, shall be
employees of Manager. In no event shall Owner be obligated to hire any employees
with respect to the Property. The wages and benefits of any personnel hired by
Manager shall be paid as provided in Section 3(c) above. Manager shall direct
and supervise all personnel hired by Manager in the performance of their duties
and shall discharge all personnel whose employment Manager shall determine to be
unnecessary or undesirable. Manager shall use all reasonable efforts to minimize
duplication of services among its employees and to avoid overtime whenever
reasonably possible. Manager shall select the personnel it employs to perform
the Management Activities in accordance with the Applicable Standards.
(ii)    Manager shall (A) pay all wages and other benefits properly payable to
the employees hired by Manager under Section 3(d)(i) above, (B) maintain
adequate payroll records, (C) remit to the proper authorities all required
income and social security withholding taxes, unemployment insurance payments,
workmen's compensation payments and such other amounts with respect to the wages
and other benefits payable to such employees as may be required under applicable
laws, together in each case with all required reports or other filings, and (D)
obtain, maintain and administer all medical, disability and other insurance
benefits and other fringe benefits as may from time to time be required under
any union or other agreements or arrangements pertaining to Manager's
employment, as the case may be, of such personnel.
(f)    Professionals and Contractors. To the extent Manager deems necessary in
connection with the Management Activities, Manager shall (i) identify and enter
into contracts with architects, engineers, accountants, attorneys, tradesmen and
other independent contractors qualified to perform services at the Property, and
(ii) supervise the administration, and monitor the performance, of all work to
be performed and services to be rendered under all such contracts. Manager shall
use due care in the selection of all such contracts. Manager shall select all
such professionals and other independent contractors in accordance with the
Applicable Standards. All contracts entered into in connection with the
performance of the Management Activities shall be entered into in the name of
Manager.
(g)    Maintenance.
(i)    Manager shall cause the Property, including common areas thereof,
sidewalks, signs, parking lots and landscaping, to be maintained in good and
safe condition. In connection with such maintenance obligations, Manager shall
be permitted to use the equipment and vehicles owned by Owner and located on the
Property and Manager shall obtain insurance for such equipment and fund the
costs thereof from Property Revenue.

8



--------------------------------------------------------------------------------






(ii)    To the extent of the capacity of all equipment and systems located in or
servicing the Property, Manager shall cause all such equipment and systems to be
operated effectively and maintained in good repair. Further, Manager shall cause
to be provided or made available to Tenants those services which Owner is
required to provide or to make available under Leases.
(iii)    Manager shall enter into such service and maintenance contracts as
Manager shall reasonably deem necessary or appropriate for the operation and
maintenance of the Property, including, but not limited to, the equipment and
systems located in or servicing the Property, contracts for utilities, telephone
service, landscape maintenance, rubbish removal, fuel, security, food vending
and vermin extermination. Manager shall purchase in reasonable quantities and at
reasonable prices all supplies, materials, tools and equipment which Manager
shall deem necessary or appropriate for the proper operation and maintenance of
the Property. Manager shall be required to utilize Property Revenue in order to
pay any and all amounts due under such service and maintenance contracts, to pay
for all utilities and to pay for all such supplies, materials, tools and
equipment.
(h)    Supervision of Tenants.
(i)    Manager shall plan and coordinate the moving in and moving out of Tenants
in the Property in order to insure a minimum of disturbance to the operation of
the Property and to other Tenants then occupying or preparing to occupy space in
the Property.
(ii)    Manager shall receive and use all reasonable efforts to attend to and
resolve any complaints, disputes or disagreements by or among Tenants.
(iii)    Manager shall take steps in accordance with the Applicable Standards to
cause the Tenants’ compliance with the terms and provisions of their respective
Leases.
(iv)    Manager may terminate tenancies, evict Tenants and recover possession of
premises occupied by them, and sue in Owner's name to recover Rents and other
sums due, and shall be required to utilize Property Revenue in order to pay all
actual attorneys’ fees, court costs and legal expenses incurred in connection
with such actions.
(i)    Insurance. Manager shall procure and maintain in full force and effect at
all times insurance coverage to adequately protect Owner and the Property, which
shall be in compliance with the terms of the Senior Loan Agreement and the
Mezzanine Loan Agreement, and in compliance with Applicable Standards and all
insurance costs shall be funded by Manager by applying Property Revenue to all
such insurance costs. In all events, the insurance maintained by Manager with
respect to the Property shall be consistent with the insurance obtained by
Manager with respect to the other similar manufactured home communities managed
by Manager or its affiliates in southeast Michigan. In the event that the
insurance maintained by Manager does not provide coverages for the benefit of
Owner

9



--------------------------------------------------------------------------------






consistent with the insurance previously maintained by Owner, as evidenced by
the certificate which is attached hereto as Exhibit B, then, in such event,
Manager shall indemnify, defend and hold Owner harmless with respect to all
liabilities incurred by Owner which would have been covered by such insurance in
the event Manager had maintained such insurance set forth on Exhibit B and Sun
Communities Operating Limited Partnership shall guarantee such indemnity for the
benefit of Owner by joining in this Agreement as provided below. Pursuant to
Section 3(c), Manager shall pay all premiums for such insurance coverage as part
of Operating Expenses. Additionally, Manager agrees and covenants to carry at
all times Workers' Compensation and Employers' Liability coverage and shall be
entitled to utilize Property Revenue to pay for such insurance coverages.
Manager shall be required to cause the Senior Lender to be identified as the
loss payee with respect to any casualty insurance and shall be required to
identify Owner as a named insured and any other parties reasonably designated by
Owner as additional insureds on all insurance policies and shall provide Owner
with copies of insurance certificates promptly upon request by Owner and shall
provide Owner with such additional information regarding such insurance policies
as Owner or Owner’s insurance agent may reasonably request including, without
limitation, copies of all such insurance policies. All insurance obtained by
Manager shall state that the insurance shall be considered primary and
non-contributory with any similar coverage maintained by additional insureds. In
the event that Manager self-insures any of the insurance coverage otherwise
required to be obtained hereunder, then, in such event, Manager shall be
directly liable to Owner for all amounts which would have otherwise receivable
by Owner under such insurance policies, Manager shall be permitted to utilize
Property Revenues to fund this liability to Owner, and Sun Communities Operating
Limited Partnership joins in this Agreement solely for the purpose of
guarantying payment to Owner of all such amounts and payment of all insurance
deductibles related to claims under such insurance policies and guarantying
payment under the indemnity by Manager to Owner set forth above.
(j)    Advertising - Public Relations. Manager may, but shall not be required
to, hire such advertising services, place such advertisements and generally
supervise and attend to all promotional matters pertaining to the operation of
the Property as Manager shall deem advisable.
(k)    Litigation. To the extent Manager in its sole discretion deems it
prudent, Manager shall institute legal or other actions, in the name of the
Owner, to enforce the collection of rent or other income from the Property, and
to dispossess tenants or other persons from the Property, and to enforce the
rules and regulations thereof; provided, however, Manager shall be obligated to
utilize Property Revenue to pay all actual attorneys’ fees, court costs and
legal expenses incurred in connection with such actions including payment of any
sums which may become due as a result of counter and/or cross-claims in such
actions. In the event that there are insufficient funds to pay any and all such
actual attorneys’ fees, court costs and legal expenses or other sums due in
connection with such action(s), Manager shall be required to fund such
shortfalls. In connection with such legal action, Manager may engage legal
counsel reasonably acceptable to Owner. All such suits and proceedings shall be
brought in the name of Owner but shall be handled in such manner as Manager
directs; provided,

10



--------------------------------------------------------------------------------






however, in the event that a suit or proceeding could result in liability to
Owner in excess of $10,000, then Owner shall be entitled to retain separate
counsel to defend Owner in connection with such suit or proceeding. Unless
counsel engaged by Manager is prohibited from representing Owner due to a
conflict of interest, Owner’s separate counsel shall be engaged by Owner at its
expense. Owner shall be entitled to join in any settlements of any such suits
and proceedings if the settlement could reasonably be expected to create a
material liability for the Owner which is not required to be satisfied by the
Manager, and any such settlements will require Owner’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. All
legal expenses incurred in bringing such suits or proceedings or defending
against all such suits and proceedings in conformance with this Section 3(j)
(other than for Owner’s separate counsel if no conflict exists) shall be
reimbursable Operating Expenses to Manager.
(l)    Permits and Licenses. Manager shall apply for, obtain and maintain, in
the name of Owner, all licenses and permits required by any federal, state,
county or municipal authority in connection with the management or operation of
the Property.
(m)    Compliance. In accordance with the Applicable Standards, Manager shall
take or cause to be taken such actions in and about or affecting the Property as
Manager shall deem advisable to comply with all legal requirements applicable to
the Property. Manager agrees not to permit the use of the Property for any
purpose in violation of the Applicable Standards which may void any policy of
insurance, which may render any loss thereunder uncollectible or which would be
in violation of any governmental laws, regulations or restrictions.


Manager shall, without Owner’s prior written approval, take or cause to be taken
any such actions without limitation as to cost if failure to do so would or
might, in Manager's reasonable judgment, expose Owner or Manager to criminal
liability. Manager and Owner shall each promptly notify the other of any
violation, order, rule or determination affecting the Property of any
governmental authority or agency.


In accordance with the Applicable Standards, Manager shall take or cause to be
taken such actions in and about or affecting the Property as Manager shall deem
advisable to comply with all terms and conditions contained in any ground lease,
space lease, mortgage, deed of trust or other security instrument affecting the
Property.


Owner may, without Manager’s prior written approval, take or cause to be taken
any actions which reasonably must be taken by Owner to prevent Owner from
incurring exposure for criminal liability or civil liability and all costs and
expenses incurred by Owner in connection therewith shall be paid by Owner,
unless Manager has failed to act in accordance with the Applicable Standards
with respect to such matter, in which event the cost thereof shall be a
reimbursable Operating Expense, to be repaid by Manager to Owner from the
Property Revenue within thirty (30) days after written request therefor.

11



--------------------------------------------------------------------------------






(n)    In the event Owner incurs any costs or expenses associated with the
operation, maintenance, repair, replacement and/or management of the Property,
Owner shall be reimbursed from Property Revenue for all such costs and expenses
and Manager shall cause such reimbursement to occur within thirty (30) days
after written request therefor by Owner.
(o)    All service, utility, supply, maintenance and employment contracts and
agreements and all other continuing contractual obligations affecting Owner or
the ownership, operation or development of the Project, and all amendments
thereto and which will not be terminated as of the Effective Date (collectively,
the "Project Contracts") are listed on the attached Exhibit C. True, correct and
complete copies of all Project Contracts have been delivered to Manager. Those
Project Contracts identified on Exhibit C as being assumed by Manager after the
Effective Date and shall be the “Assumed Project Contracts”. To Owner’s
knowledge, each Assumed Project Contract is in full force and effect, Owner has
complied in all material respects with the provisions of each Assumed Project
Contract to which it is a party and is not in material default under any such
Assumed Project Contract and, to the actual knowledge of Owner, no other party
to any Assumed Project Contract has failed to comply in any material respect
with, or is in default under, the provisions of any Assumed Project Contract.
Prior to or at the Effective Date, Owner shall terminate (x) any contract of
Owner not identified as Project Contracts, and (y) the contracts listed on
Exhibit C (the “Non-Assumed Project Contracts”). Prior to and after the Closing,
Owner shall be responsible for all liabilities and obligations of Owner under
the Non-Assumed Project Contracts, and shall indemnify and hold harmless Manager
from all such liabilities and obligations.
4.    Manager's Duties and Powers as Leasing Manager.
(a)    Duties. Manager shall use all reasonable efforts, consistent with normal
and customary practices in the manufactured home leasing business, to negotiate
and consummate Leases for all space in the Property available for rent from time
to time, at rentals and upon such other terms and conditions as shall be
consistent with the relevant market for the Property, as reasonably determined
by Manager. Owner acknowledges that Manager and its affiliates own manage and
operate other manufactured home communities in the vicinity of the Property. In
connection with such leasing activities, Manager shall be required to comply
with the Applicable Standards and to comply in all material respects with all
applicable laws, rules and regulations of all applicable governmental
authorities and agencies which could reasonable be expected to expected to
create a material liability for the Owner which is not required to be satisfied
by the Manager hereunder.
(b)    Powers. Subject to the terms and conditions of this Agreement, Manager
shall have the power to:
(i)    negotiate on behalf of Owner, on such terms as may be designated by Owner
to Manager from time to time, with respect to the rental of space at the

12



--------------------------------------------------------------------------------






Property, the extension or renewal of existing Leases and the modification or
termination of Leases and other agreements pertaining to all of the above;
(ii)    prepare or cause to be prepared, using Manager’s form of Lease, all new
Leases and modifications or terminations of existing Leases; and
(iii)    authorize or provide for advertisements and other promotional
activities, including, leasing plans and signs and circular matter, contemplated
under the marketing and promotional program developed by Owner.
5.    Manager's Duties and Powers as Asset Manager. In connection with its
appointment as asset managers hereunder, Manager shall perform the following
services:
(a)    oversee the preservation of the assets and properties associated with the
Property in an efficient and satisfactory manner, and all property management
and leasing functions in connection with the Property;
(b)    review the financial performance of the Property;
(c)    handle the financial reporting and cash management requirements of Owner
relative to the Property including, without limitation, all reporting and cash
management requirements associated with the Senior Loan and/or Mezzanine Loan;
(d)    maintain proper books of accounts and other records with respect to
Owner’s interest in the Property;
(e)     compile information relating to the Property as necessary for the
preparation of tax returns by the Owner and provide such information to the tax
return preparers and advisers designated by Owner not later than April 1st of
each year;
(f)    handle all loan compliance procedures and reporting with the Senior
Lender, the Mezzanine Lender and their successors and assigns;
(g)    investigate, select and manage relationships with accountants, legal
counsel, property managers, brokers, investors, builders and developers, banks
and other lenders in connection with the Senior Loan and the Mezzanine Loan, and
others as necessary in connection with the business of Owner; and
(h)    manage, on behalf of Owner, the collection and disbursement of funds
derived from the Property, payment of the debts and fulfillment of the
obligations of Owner as to the Property, and subject to the limitations set
forth in this Agreement, handle, prosecute and settle any claims of Owner as to
the Property.


In performing its asset management services under this Agreement, the Manager
may from time to time call upon and utilize various facilities, personnel and
support services of other persons including one or more affiliates of the
Manager. The Manager shall have the authority to execute agreements, contracts
and other documents as asset manager pursuant to this Agreement to the extent
such documentation is necessary or appropriate to carry out Manager’s asset
management responsibilities hereunder, and no separate approval or consent of
Owner shall be required as to such documentation, as long as the execution of
such documentation does not create any material adverse impact on Owner and does
not violate the terms and conditions of the loan documents with respect to the
Senior Loan and/or the Mezzanine Loan.

13



--------------------------------------------------------------------------------








6.    Books, Accounts, Records and Remittances.
(a)    Books and Records. Manager shall establish and maintain such books of
account, records and other documentation pertaining to the operation and
maintenance of the Property as Manager determines are customarily maintained by
managing agents of Property similar in location and size to that of the
Property. Owner and any representative of Owner shall have the right to inspect
such records and audit any and all statements during all business hours, and
make photocopies of same at Owner’s expense and such right of inspection, audit
and photocopying shall survive the expiration or termination of this Agreement.
(b)    Operating Accounts. Manager shall open and maintain an account or
accounts separate from Manager's personal account (collectively, “Operating
Accounts”), as Manager shall deem necessary, in a banking institution or
institutions designated from time to time by Manager. Manager shall deposit in
the Operating Accounts all funds collected by Manager under this Agreement, and
shall make withdrawal from the Operating Accounts, pursuant to Section 3(c)
above.
(c)    Security Deposits. If and when required by law and/or Lease, Manager
shall deposit in separate accounts all security deposits, if any, of Tenants.
Notwithstanding the foregoing, irrespective of whether Manager holds security
deposits in a separate account, in all events, Manager shall be required to
repay all security deposits collected by Manager to the Tenants (to the extent
required by law and/or such Tenant’s Lease) and Manager shall indemnify, defend
and hold Owner harmless with respect to liabilities incurred by Owner as a
result of any unpaid security deposits.
(d)    Year-End Reports. As soon as practicable after the end of each Operating
Year but in no event later than one hundred twenty (120) days after the end of
each Operating Year, Manager shall prepare detailed statements of all receipts,
expenses and charges pertaining to the operation and maintenance of the Property
during the preceding Operating Year. Manager shall deliver such other reports as
are created by Manager in accordance with the Applicable Standards or which are
required to be prepared under any mortgage loan documents (which it may legally
distribute to Owner in accordance with applicable law). Owner shall be
responsible for the preparation of its own federal, state and local tax returns,
including income and informational tax returns.
7.    Compensation
(a)    Property Management Fees. Manager shall be paid Manager's property
management fee (the “Property Management Fee”) from Property Revenue for its
performance of the Management Activities an amount equal to three percent (3%)
of the Property Revenue actually collected by or for the account of Owner in
each calendar month, or proportion thereof, during the term of this Agreement.
Subject to the terms of Section 3(c) above, the Property

14



--------------------------------------------------------------------------------






Management Fee shall be payable monthly, on or about the 10th day of each
calendar month, based upon Property Revenue actually collected during the
immediately preceding month, and in accordance with Section 3(c) above. Manager
shall be entitled to receive any accrued and unpaid Property Management Fees for
prior months to the extent there is Property Revenue available to pay such
accrued and unpaid Property Management Fee. If this Agreement is terminated and
the effective date of such termination is a day other than the last day of any
calendar month, the Property Management Fee earned by Manager for such month
shall be prorated and adjusted based on the Property Revenue collected for such
month.
(b)    Asset Management Fees and Reimbursement.
(i)    Manager shall be paid Manager's asset management fees (the “Asset
Management Fee”) from Property Revenue for its performance of its asset
management services hereunder, an amount equal to four percent (4%) of the
Property Revenue actually collected by or for the account of Owner in each
calendar month, or proportion thereof, during the term of this Agreement.
Subject to the terms of Section 3(c) above, the Asset Management Fee shall be
payable monthly, on or about the 10th day of each calendar month, based upon
Property Revenue actually collected during the immediately preceding month, and
in accordance with Section 3(c) above. Manager shall be entitled to receive any
accrued and unpaid Asset Management Fees for prior months to the extent there is
Property Revenue available to pay such accrued and unpaid Asset Management Fees.
If this Agreement is terminated and the effective date of such termination is a
day other than the last day of any calendar month, the Asset Management Fees
earned by Manager for such month shall be prorated and adjusted based on the
Property Revenue collected for such month.
(ii)    In addition, Manager shall be reimbursed from Property Revenue for all
costs and expenses incurred by the Manager in connection with performing its
asset management duties set forth in this Agreement; provided, however, the
Manager shall not reimburse the Manager for any such asset management expenses
related to the Manager's overhead and other internal expenses, personnel
expenses of employees located at the Manager's home office and costs
attributable to losses arising from criminal acts, gross negligence, willful
misconduct or fraud by the Manager or the Manager's employees.
8.    Termination.
(a)    Termination. This Agreement may be terminated:
(i)    by the mutual written agreement of Owner and Manager;
(ii)    by either Owner or Manager, if the entire Property is condemned or
acquired by eminent domain;
(iii)    by Manager, if Owner is in default of its obligations under this
Agreement, which such default remains uncured for a period of thirty (30) days
following receipt by Owner of written notice from Manager of such default, or
for such longer period

15



--------------------------------------------------------------------------------






as may be reasonably necessary to cure the default if Manager is diligently
pursuing a cure of such default;
(iv)    by Manager, at any time on not less than 60 days’ prior written notice
to Owner;
(v)    by Manager, at any time, if the Rudgate Manor Management Agreement is
validly terminated pursuant to Section 8(a)(iii) thereof.
(vi)    by Owner, if Manager commits a fraud against Owner or a crime consisting
of moral turpitude or in the event of embezzlement or any other felony which is
likely to materially impact Owner.
(vii)    by Owner, to the extent Owner is required to terminate the Agreement as
a result of the requirements of the Senior Lender or Mezzanine Lender;
(viii)    by Owner, if Manager is in material default of its obligations under
this Agreement, which such default remains uncured for a period of thirty (30)
days following receipt by Manager of written notice from Owner of such default
provided however, if such default is not capable of cure within such thirty (30)
day period, Manager shall have such additional time as may needed so long as
Manager is diligently pursuing such default, such default will create a material
adverse liability to Owner; provided, however, in the event Manager disputes
that it has created such a default, this Agreement shall not be terminated by
Owner until a court of competent jurisdiction has determined that Manager has in
fact defaulted under the terms of this Agreement and Manager has failed to
satisfied the judgment within sixty (60) days after it has become final and
un-appealable.
(b)    Upon the expiration of the initial term of this Agreement, in the event
that Mezzanine Loan remains outstanding, and except as otherwise provided in
Subsections 8(a)(vi), (vii) and (viii) hereof, Owner shall not replace the
Manager with respect to the Property without first obtaining the prior written
consent of the Mezzanine Lender and until such time as Owner has obtained such
consent, Manager shall continue to operate the Property in accordance with the
terms of this Agreement and shall be entitled to receive all amounts due
hereunder including reimbursement of costs and expenses incurred during such
extended management period.
(c)    Survival of Obligations. Upon the expiration or termination of this
Agreement, (i) Owner’s appointment of Manager hereunder shall cease and
terminate and, except as otherwise specifically provided hereunder, Owner and
Manager shall have no further obligation or liability to the other, (ii) Manager
shall no longer have any authority to represent Owner or take or cause to be
taken any actions on Owner’s behalf, and (iii) Owner shall remain liable to
Manager to pay all Property Management Fees, Asset Management Fees and other
fees, expenses and amounts payable to Manager hereunder which shall have accrued
through the date of termination; provided, however, Owner’s obligation to fund
such amounts shall be limited to available net cash flow received from Property
Revenue not otherwise used to

16



--------------------------------------------------------------------------------






pay Operating Expenses. The provisions of this Section shall survive any such
expiration or termination.
(d)    Continuation of Services. In the event this Agreement is terminated as a
result of actions taken by the Senior Lender and/or Mezzanine Lender, then, at
the request of Owner, Manager shall continue to manage the Property until such
time as a successor property management company and/or receiver has been
appointed in order to insure a continuation of management services without
interruption and, subject to the Senior Lender and/or Mezzanine Lender making
sums available to pay Manager all sums due hereunder, Manager shall continue to
have the right to be paid all fees due hereunder and to be reimbursed for all
amounts due hereunder during such extended management period.
9.    No Encumbrance; Cooperation. Owner agrees that during the term of this
Agreement, neither Owner nor Manager shall, absent mutual consent: (a) permit
any liens to be placed upon the Property, other than to the Senior Lender under
the Senior Loan Agreement and the Mezzanine Lender under the Mezzanine Loan
Agreement; or (b) grant any easements, rights of way, surface oil or mineral
rights, or other encumbrances. Owner and Manager will, if required, or deemed
reasonably necessary or desirable by both Owner and Manager, join and assist in
the preparation and/or filing by Manager, the execution of all permits,
applications, and other written requests, reports and documents, including, but
not limited to, rezoning and site plan approval applications for easements, tax
splits, challenges to or reduction of real estate taxes and any other documents
necessary for Owner’s use of the Property, and appear at zoning and site plan
approval hearings. Owner agrees not to hinder or object to any site plan
approval applications submitted by or on behalf of Manager, which site plan
approval application is intended to improve the value or operation of the
Property in the reasonable opinion of Manager.
10.    Indemnification.
(a)    Scope.
(i)    Subject to the limitations set forth in this Section 10(a)(i) below,
Owner shall indemnify, defend and hold harmless Manager and its principals,
officers, directors, shareholders, partners, employees and agents (individually
and collectively, the “Owner’s Indemnitees”) from and against any and all
liabilities, claims, suits, damages, judgments, costs and expenses of whatever
nature, including reasonable counsel fees and disbursements (collectively,
“Damages”) incurred by reason of or arising out of Owner’s breach of this
Agreement, willful misconduct or bad faith. Owner shall not be required to
indemnify, hold harmless or reimburse Owner’s Indemnitees with respect to any
matter arising out of Manager's, Manager's officers' and/or directors' or
employees' gross negligence, willful misconduct or fraud. Notwithstanding the
foregoing, Owner’s liability and obligation to indemnify Owner’s Indemnitees
under this Section 10(a)(i) shall be paid by the Property Revenue only and
otherwise shall be non-recourse to Owner.

17



--------------------------------------------------------------------------------






(ii)    Manager shall indemnify, defend and hold harmless Owner and its
principals, officers, directors, shareholders, members, partners, employees and
agents (individually and collectively, the “Manager's Indemnitees”) from and
against any and all Damages incurred by reason of or arising out of (A)
Manager's breach of this Agreement, gross negligence, willful misconduct or bad
faith, and (B) any injury to or death of any person(s), damage to property, loss
or use of any property or otherwise in connection with the performance by
Manager of Manager’s obligations under this Agreement, (C) any claim, proceeding
or suit involving an alleged violation by Manager, its agents or employers, of
any law pertaining to (1) fair employment, fair credit reporting, rent control,
payment of employment or other taxes which are the responsibility of Manager, or
fair housing, including, but not limited to, any law prohibiting or making
illegal discrimination on the basis of race, sex, creed, family status, age,
color, religion, national origin or mental or physical handicap, or (2) any law
pertaining to environmental matters, provided, however, Manager only shall be
liable for the indemnity under this Section 10(a)(ii)(B)(2) if Manager, its
agents or employees is finally adjudged to have violated any such law pertaining
to environmental matters. Manager shall not be required to indemnify, hold
harmless or reimburse Manager’s Indemnitees with respect to any matter arising
out of Owner’s, Owner’s officers’, directors’, members’ or employees’ gross
negligence, willful misconduct or fraud, and (D) Manager’s failure to fund any
shortfall needed to pay for amounts due by Manager under this Agreement to the
extent Manager is obligated to fund such amounts irrespective of whether
Property Revenue is available. Furthermore, Manager shall indemnify Owner
against, all expenses incurred by Owner including, without limitation, actual
attorneys’ fees, court costs and legal expenses and any liability, fines,
penalties or the like, in connection with any claim, proceeding or suit
involving an alleged violation of law by Manager, its agents or employees or
with respect to the payment of any employment or other taxes required to be paid
by Owner and which are the responsibility of Manager or to be funded from
Property Revenue. Manager shall be permitted to utilize Property Revenues to
fund its liability and obligation to indemnify Manager’s Indemnities under this
Section 10(a)(ii) hereof.
(b)    Conditions. The obligation of Owner or Manager to indemnify, hold
harmless and reimburse Manager’s Indemnitees or Owner’s Indemnitees,
respectively, under Section 10(a) above are subject to the condition that
Manager’s Indemnitees or Owner’s Indemnitees, as applicable, shall not take or
fail to take any actions, including the prompt notification of the indemnitor or
an admission of liability, which would bar Owner or Manager, as the case may be,
from enforcing any applicable coverage under policies of insurance or would
prejudice any defense of Owner or Manager, as the case may be, in any
appropriate legal proceedings pertaining to any such matter or otherwise prevent
Owner or Manager, as the case may be, from defending itself with respect to any
such matter.
(c)    Survival. The provisions of this Section 10 shall survive the expiration
and any termination of this Agreement.
(d)    Release from Liability. Each party hereby releases the other in respect
of any claim (including a claim for negligence) that it might otherwise have
against the other

18



--------------------------------------------------------------------------------






party for loss, damage or destruction with respect to its property by fire or
other casualty occurring during the term of this Agreement if, and to the
extent, covered under the fire insurance policy covering the Property or any
other insurance policy carried by Owner or Manager. Owner and Manager shall be
named insureds under the fire and extended coverage, rent insurance and “all
risk” insurance covering the Property, as well as any other insurance carried by
Owner or Manager in respect of the Property. The foregoing release shall not
apply to the extent Manager self-insures for any of the insurance otherwise
required to be carried by Manager under this Agreement.
11.    Timely Performance. Owner and Manager shall each perform all of their
respective obligations under this Agreement in a proper, prompt and timely
manner. Each shall furnish the other with such information and assistance as the
other may from time to time reasonably request in order to perform its
responsibilities hereunder. Owner and Manager each shall take all such actions
as the other may from time to time reasonably request and otherwise cooperate
with the other so as to avoid or minimize any delay or impairment of either
party’s performance of its obligations under this Agreement.
12.    Assignment.
(a)    Manager’s Permissible Assignments. Manager may assign this Agreement or
delegate its responsibilities hereunder to any entity controlled by Manager or
any entity that controls or is under common control with Manager. Further,
Manager may assign this Agreement or delegate its responsibilities hereunder as
a part of any sale of all or substantially all of its assets. Manager shall not
otherwise assign this Agreement or delegate its responsibilities hereunder,
except as contemplated by this Agreement, without the prior written consent of
Owner, which consent shall not be unreasonably withheld or delayed.
(b)    Owner’s Permissible Assignment. Owner shall not assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
Manager which consent may be withheld by Manager for any reason.
(c)    Assumption and Release. Each permitted assignee of this Agreement shall
agree in writing to personally assume, perform and be bound by all of the terms,
covenants, conditions and agreements contained in this Agreement, and thereupon
the assignor of this Agreement shall be relieved of all obligations hereunder
except those which shall have accrued prior to the effectiveness of such
assignment.
13.    Notices. Any and all notices or other communications given under this
Agreement shall be deemed duly served (i) when personally served; (ii) three (3)
days after deposited in the U.S. certified mail, return receipt requested; (iii)
upon receipt if sent by telephone facsimile with fax acceptance sheet verifying
receipt; or (iv) one (1) day after being sent via “overnight” courier service,
addressed to the parties at the following address:




If to the Owner:

19



--------------------------------------------------------------------------------








Rudgate Clinton SPE, LLC
Attn: Mr. Graham A. Orley
201 W. Big Beaver Road, Suite 720
Troy, MI 48084-5297
Fax: (248) 689-2221


And:


Rudgate Clinton Estates SPE, LLC
Attn: Mr. Graham A. Orley
201 W. Big Beaver Road, Suite 720
Troy, MI 48084-5297
Fax: (248) 689-2221


And to:


Mr. Gregg L. Orley
40900 Woodward Avenue, Suite 130
Bloomfield Hills, Michigan 48304
Fax: (248) 593-0323


With a required copy to:


Maddin, Hauser, Wartell, Roth & Heller, P.C.
28400 Northwestern Hwy., 3rd Floor
Southfield, MI 48034-1839
Attn: Mr. Lowell D. Salesin
Fax: (248) 359-6189


If to the Manager:


Sun Home Services, Inc.
Attn: Jeff Davidson
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Fax: (248) 208-2645


With a required copy to:


Jaffe, Raitt, Heuer & Weiss, P.C.
27777 Franklin Road, Suite 2500
Southfield, Michigan 48034
Attn:     Mr. Mark P. Krysinski

20



--------------------------------------------------------------------------------






Fax: (248) 351-3082


Any party may change its address for the giving of notices under this Agreement
by delivering to the other party ten (10) days' written notice of such change of
address.
14.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Michigan, without regard to
conflicts-of-laws principles that would require the application of any other
law.
15.    Compliance with the Law. Manager, in fulfilling its obligations under
this Agreement, shall comply with all applicable law.
16.    Government Orders. In the event that any governmental agency, authority
or department should order the repair, alteration or removal of any structure or
matter in the Property and if after written notice of the same to Owner by such
body or by Manager, Owner fails to authorize Manager or others to make such
repairs, alterations or removal, Manager shall be released from any
responsibility in connection therewith, and Owner shall be answerable to such
body for any and all penalties and fines whatsoever imposed because of such
failure on Owner’s part. Notwithstanding the foregoing, however, Manager is
hereby expressly authorized and shall comply with any governmental agency,
authority or department order promptly following receipt thereof and may do so
without first obtaining Owner prior written consent and, subject to any
limitation set forth herein, shall be entitled to be reimbursed for any and all
costs and expenses incurred in connection therewith from Property Revenue.
17.    Subordination and Assignment Agreements. Manager shall enter into such
customary assignments and/or subordination agreements as may be requested by the
Senior Lender and/or the Mezzanine Lender, all promptly after written request
therefor.
18.    Attorneys’ Fees. Should either party retain an attorney to enforce any of
the provisions hereof or to protect its interest in any manner arising under
this Agreement, or to recover damages for the breach of this Agreement, then the
non-prevailing party in any action agrees to pay to the prevailing party all
reasonably costs, damages and expenses, including reasonable attorneys’ fees
expended or incurred in connection therewith.
19.    Waiver of Trial by Jury. OWNER AND MANAGER HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT. OWNER AND MANAGER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
20.     Property Sale Restrictions. Prior to any offer or sale of the Property,
Owner shall comply with the following restrictions:

21



--------------------------------------------------------------------------------






(a)    At least sixty (60) days prior to offering the Property for sale or
soliciting offers for the sale of the Property, Owner shall give Manager written
notice thereof, together with a summary of the material terms of the sale (a
“Sale Notice”). If Manager responds in writing to the Sale Notice within ten
(10) days after the receipt thereof stating that it wishes to Purchase the
Property upon the terms set forth in the Sale Notice, Owner and Manager shall
have a period of thirty (30) days (“Negotiation Period”) within which to
negotiate the terms of and execute a binding purchase and sale agreement for the
Property.
(b)     If such an agreement is not executed within the Negotiation Period, or
if Manager fails to timely respond to the Sale Notice, then for a period of six
(6) months after the expiration of the Negotiation Period or Manager’s failure
to timely respond to the Sale Notice, as applicable, (the “Offer Period”) Owner,
may offer the Property for sale and shall be permitted to sell the Property to a
purchaser for the Property based upon terms no more favorable to Owner than the
terms and conditions set forth in the Sale Notice. In the event Owner intends to
offer the Property on terms other than the terms and conditions set forth in the
Sale Notice, then Owner shall again be required to provide Manager with a
revised Sales Notice incorporating a summary of the modified terms of the sale.
If Owner intends to enter into a binding agreement with a purchaser for the sale
of the Property (“Sale Agreement”) within the Offer Period, Owner shall give
Manager written notice thereof accompanied by a copy of the proposed Sale
Agreement pertaining to the sale of the Property (a “Third Party Sale Notice”).
For a period of ten (10) days thereafter, Manager shall have the right to enter
into the Sale Agreement by written notice to Owner, in which event the Sale
Agreement shall constitute a binding agreement between Owner and Manager, and
the named purchaser under the Sale Agreement shall have no further rights or
obligations thereunder. If Manager does not enter into such Sale Agreement
within such ten (10) day period, then Owner may sell the Property to the named
purchaser pursuant to the Sale Agreement; provided, however, that any material
modification of the Sale Agreement shall be considered a new Sale Agreement,
which will entitle Manager to a new Third Party Sale Notice and the right to
assume the obligation of the named purchaser within ten (10) days following the
Manager’s receipt of the new Third Party Sale Notice as aforesaid. If a Sale
Agreement is not entered into within the Offer Period, or Owner fails to close
upon the sale of the Property pursuant to the Sale Agreement, then Owner may not
sell the Property, offer the Property for sale or solicit offers for the sale of
the Property without giving Manager a new Sale Notice, in which event the
provisions of this Section 20 shall be applicable with respect to such new Sale
Notice.
(c)    At Manager’s request, Owner shall join in the execution and
acknowledgement of a memorandum setting forth the provisions of this Section 20,
which may be recorded.
21.    Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties and supersedes all prior agreements and
understandings relating to the management of the Property. This Agreement shall
be construed without regard to any presumption or other rule requiring
construction against the party causing this Agreement to be drafted. This
Agreement may not be modified, amended or terminated, nor

22



--------------------------------------------------------------------------------






may any term or provision hereof be waived or discharged, except by instrument
signed by Owner and Manager. All of the terms of this Agreement, whether so
expressed or not, shall be binding upon the respective successors and permitted
assigns of the parties hereto and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. If any of the provisions of this Agreement shall to any extent be
invalid or unenforceable, the remaining provisions of this Agreement shall not
be affected thereby and every provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. The headings of this
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Any references in this Agreement to any one gender,
masculine, feminine or neuter, includes the other two, and the singular includes
the plural, and vice versa, unless the context otherwise requires.


[Signatures on following page]


    





















































23



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Property Management Agreement
as of the day and year first above written.


MANAGER:


SUN HOME SERVICES, INC.,
a Michigan corporation
                        
By: _______________________________
Name: ____________________________
Title: _____________________________




OWNER:


RUDGATE CLINTON SPE, LLC,
a Delaware limited liability company


By:                    
Name:                    
Title:                    


AND


By: ___________________________
Name: _________________________
Title: __________________________




RUDGATE CLINTON ESTATES SPE, LLC,
a Delaware limited liability company


By:                    
Name:                    
Title:                    


AND


By: ___________________________
Name: _________________________
Title: __________________________







24



--------------------------------------------------------------------------------






JOINDER
THE UNDERSIGNED hereby joins in this Agreement solely for purposes of agreeing
to fund the obligations to the extent set forth under Section 3(i) hereof.


SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership


By: Sun Communities, Inc., its General Partner


By:                    
Name:                    
Title:                    







25



--------------------------------------------------------------------------------








EXHIBIT C


FORM OF RECIPROCAL REIMBURSEMENT AGREEMENT

18



--------------------------------------------------------------------------------








RECIPROCAL REIMBURSEMENT AGREEMENT


    
This RECIPROCAL REIMBURSEMENT AGREEMENT (“Agreement”) is made and entered into
as of _____________, 2012, by and among GREGG L. ORLEY and RANDALL C. ORLEY
(individually and collectively, jointly and severally, the “Rudgate Key
Principals”), RUDGATE VILLAGE COMPANY LIMITED PARTNERSHIP, a Michigan limited
partnership, RUDGATE CLINTON COMPANY LIMITED PARTNERSHIP, a Michigan limited
partnership, RUDGATE CLINTON ESTATES L.L.C., a Michigan limited liability
company (individually and collectively, jointly and severally, the “Rudgate
Owners”) and SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited
partnership (“Sun” and together with the Rudgate Key Principals, the
“Guarantors”).


R E C I T A L S:


A.    Ladder Capital Finance LLC (the “Lender”) has extended a mortgage loan to
Rudgate Village SPE, LLC, a Delaware limited liability company, Rudgate Clinton
SPE, LLC, a Delaware limited liability company and Rudgate Clinton Estates SPE,
LLC, a Delaware limited liability company (individually and collectively,
jointly and severally, the “Rudgate Borrowers”) in the amount of $45,900,000
(the “Loan”), as evidenced by a certain Loan Agreement, Promissory Note,
Mortgage and other loan documents executed pursuant thereto (the “Loan
Documents”). The Rudgate Borrowers are indirectly wholly owned by the Rudgate
Owners.

B.    As a condition to providing the Loan, the Lender has required the Rudgate
Key Principals and Sun to execute and deliver a Guaranty of Recourse Obligations
(“Guaranty”) in favor of the Lender, which Guaranty provides for (i) the Rudgate
Key Principals to unilaterally guaranty certain so-called non-recourse carve
outs pertaining to the Loan upon the occurrence of certain events more
particularly described therein (the “Rudgate Unilateral Guaranteed
Obligations”), (ii) Sun to unilaterally guaranty certain so-called non-recourse
carve outs pertaining to the Loan upon the occurrence of certain events more
particularly described therein (the “Sun Unilateral Guaranteed Obligations”),
and (iii) the Rudgate Key Principals and Sun to both guaranty certain so-called
non-recourse carve outs pertaining to the Loan upon the occurrence of certain
events more particularly described therein (the “Joint Guaranteed Obligations”).


C.    Sun has extended a mezzanine mortgage loan to Rudgate Village Holdings,
LLC, a Delaware limited liability company, Rudgate Clinton Holdings, LLC, a
Delaware limited liability company and Rudgate Clinton Estates Holdings, LLC, a
Delaware limited liability company (individually and collectively, jointly and
severally, the “Rudgate Mez Borrowers”) in the amount of $___________ (the
“Mezzanine Loan”), as evidenced by a certain Mezzanine Loan Agreement,
Promissory Note, Pledge Agreement and other loan documents executed pursuant
thereto (collectively, the “Mez Loan Documents”). The Rudgate Mez Borrowers
wholly own the Rudgate Borrowers, and the Rudgate Owners wholly own the Rudgate
Mez Borrowers.


D.    Sun Home Services, Inc. (“SHS”), an affiliate of Sun, and Rudgate Village
SPE, LLC are parties to a Property Management Agreement (the “Manor Management
Agreement”) pursuant to which SHS has been engaged to manage Rudgate Manor
Manufactured Home Community (the



--------------------------------------------------------------------------------






“Manor Project”), and SHS, Rudgate Clinton SPE, LLC, and Rudgate Clinton Estates
SPE, LLC, are parties to a Property Management Agreement (the “Clinton
Management Agreement”, and together with the Manor Management Agreement, the
“Management Agreements”) pursuant to which SHS has been engaged to manage
Rudgate Clinton Manufactured Home Community (the “Clinton Project”).


E.    Sun has agreed to execute and deliver the Guaranty and the Rudgate Key
Principals have agreed to execute and deliver the Guaranty, and as a condition
to such execution and delivery of the Guaranty, the Rudgate Key Principals,
Rudgate Owners and Sun have agreed to enter into this Agreement.
    
NOW, THEREFORE, in consideration of the foregoing recitals, and the agreements
and undertakings contained in this Agreement, the parties agree as follows.
        
1.    The Rudgate Key Principals and Rudgate Owners, joint and severally, agree
to reimburse Sun and Sun Communities, Inc. (“SCI”), the general partner of Sun,
for any and all sums paid to Lender and for any reasonable attorneys’ fees,
court costs and legal expenses incurred by Sun and SCI, which Sun or SCI are
required to pay or which amounts they incur by reason of or in connection with
the Sun Unilateral Guaranteed Obligations and which arise as a result of any
affirmative act of any Rudgate Borrower, Rudgate Owner, Rudgate Mez Borrower or
Rudgate Key Principal, or any of their respective affiliates, agents, employees,
representatives, partners, members, managers, officers or directors, which
affirmative action occurs after the date hereof and causes Sun or SCI to incur
liability under the Sun Unilateral Guaranteed Obligations; provided, however,
nothing herein shall require the Rudgate Key Principals, Rudgate Owners, or
Rudgate Mez Borrowers to contribute capital or fund any obligations with respect
to Manor Project or Clinton Project, and any failure to contribute capital or
fund any obligations shall not be deemed an affirmation action of any such
party. Furthermore, in no event shall events occurring prior to the date hereof,
or conditions existing at the Manor Project or Clinton Project as of the date
hereof, create any liability under this Section 1 to the Rudgate Key Principals
or Rudgate Owners. For avoidance of doubt, the parties agree that for all
purposes of this Agreement neither Sun nor its affiliates, its agents or its
employees shall be considered an agent or affiliate of any Rudgate Borrower,
Rudgate Owner or Rudgate Key Principal, and in no event shall SHS (or any
successor thereto or assign thereof), acting as the property manager of the
Manor Project and Clinton Project be deemed to be an agent or affiliate of any
Rudgate Borrower, Rudgate Owner or Rudgate Key Principal.


2.    Sun agrees to reimburse Rudgate Borrowers and Rudgate Key Principals for
any and all sums paid to Lender and for any reasonable attorneys’ fees, court
costs and legal expenses which Rudgate Borrower or Rudgate Key Principal are
required to pay or which amounts they incur by reason of or in connection with
(i) any Joint Guaranteed Obligation as a result of (x) an affirmative act, or
(y) an omission which is in violation of the single purpose entity covenants
contained in the Loan Documents, and which is made by Sun, SHS or any of their
respective affiliates, agents, employees, representatives, partners, members,
shareholders, managers, officers or directors, or (ii) the Rudgate Unilateral
Guaranteed Obligation requiring Borrower to obtain Lender’s prior written
consent to a “Transfer” (as such term is defined under the Loan Documents) of an
interest in the Property not expressly permitted by the Loan Documents, and
arising as a result of an affirmative act causing a prohibited Transfer made by
Sun, SHS or any of their respective affiliates, agents, employees,
representatives, partners, members, shareholders, managers, officers or
directors, and not approved in writing by a Rudgate Borrower. For avoidance of
doubt, the parties agree that for all purposes of



--------------------------------------------------------------------------------






this Agreement none of the Rudgate Borrowers, Rudgate Owners or Rudgate Mez
Borrowers or any of their respective affiliates, their agents or their employees
shall be considered an agent or affiliate of Sun or SHS.


3.    The Rudgate Key Principals and Rudgate Owners, joint and severally, agree
to reimburse Sun and SCI for any and all sums paid to Lender and for any
reasonable attorneys’ fees, court costs or legal expenses incurred by Sun or
SCI, which Sun or SCI are required to pay or which amounts they incur by reason
of or in connection with any Joint Guaranteed Obligation as a result of any (i)
affirmative act, or (ii) an omission which is in violation of the single purpose
entity covenants contained in the Loan Documents and which is made by any
Rudgate Borrower, Rudgate Owner, Rudgate Mez Borrower or Rudgate Key Principal,
or any of their respective affiliates, agents, employees, representatives,
partners, members, managers, officers or directors; provided, however, any
failure to contribute capital or fund any Obligations shall not be deemed to be
gross negligence or willful misconduct of such parties. For avoidance of doubt,
the parties agree that for all purposes of this Agreement neither Sun nor its
affiliates, its agents or its employees shall be considered an agent or
affiliate of any Rudgate Borrower, Rudgate Owner or Rudgate Key Principal, and
in no event shall SHS (or any successor thereto or assignee thereof), acting as
the property manager of the Manor Project and Clinton Project be deemed to be an
agent or affiliate of any Rudgate Borrower, Rudgate Owner or Rudgate Key
Principal.


4.    The parties agree that the compromise or release of any of the liabilities
or obligations arising from or in connection with the Guaranty (collectively,
the “Obligations”), the renewal or extension of the time of payment of any of
the Obligations, the amendment or modification of the terms of any agreement or
instrument evidencing any Obligations, the discharge or release of any of the
undersigned by reason of the operation of federal or state bankruptcy or
insolvency laws, or the extinguishment of any of the Obligations due to the
running of any applicable statute of limitations, shall not release the
obligations of the undersigned pursuant to this Agreement.


5.    Nothing contained in the Agreement is intended to, or shall be construed
to, modify, alter, amend, or impact in any way (i) the obligations, rights or
remedies of Sun, the Mez Loan Borrowers or the Rudgate Key Principals under the
Mezzanine Loan or Mez Loan Documents, or (ii) the obligations, rights and
remedies of SHS or the Rudgate Borrowers under the Management Agreements, which
shall remain independent from the terms, conditions and obligations of the
parties under this Agreement.


6.    In the event any action is brought to enforce this Agreement, the
non-prevailing party in such action shall reimburse the prevailing party for all
reasonable attorney fees, court costs and legal expenses incurred in connection
with such action.


7.    This Agreement shall inure to the benefit of, and shall be binding upon,
the parties hereto and their respective heirs, legal representatives, successors
and assigns.


8.    This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Michigan, without regard to principals and
conflicts of laws.


9.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Reciprocal Reimbursement
Agreement as of the date first written above.
                                                
Name: Gregg L. Orley


        
Name: Randall C. Orley


RUDGATE VILLAGE COMPANY LIMITED PARTNERSHIP, a Michigan limited partnership


By:         
Name:         
Its:     


and


By:         
Name:         
Its:     


RUDGATE CLINTON COMPANY LIMITED PARTNERSHIP, a Michigan limited partnership


By:         
Name:         
Its:          


and


By:         
Name:         
Its:     


RUDGATE CLINTON ESTATES L.L.C., a Michigan limited liability company


By:         
Name:         
Its:          


and


By:         
Name:         
Its:     


[Signatures Continue on the Following Page]





--------------------------------------------------------------------------------






SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership


By: Sun Communities, Inc., a Maryland corporation
Its: General Partner




By:         
Name:         
Its:          







